 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDSouthwestern Pipe,Inc.andUnited Steelworkers ofAmerica,AFL-CIO. Case 23-CA-2465October 28, 1969DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAOn August 14, 1968, Trial Examiner GeorgeChristensen issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in and was engaging in certain unfair laborpractices, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practicesalleged in the complaint. Thereafter, the ChargingParty and the Respondent filed exceptions to theTrialExaminer'sDecision and supporting briefs,and the General Counsel and the Charging Partyfiled reply briefs.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.' The rulings arehereby affirmed The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner,' except as modified hereinThe Trial Examiner found that Respondent'semployees went out on strike on July 12, 1966, andcontinued on strike until September 9, 1966, whenthe Union made an unconditional offer to return toworkonbehalfofitsstrikingmembers.Subsequently,Respondent offered reinstatement tothe strikers either to their former jobs or to otherjobs with Brown and Root, a sister corporation. TheUnion advised the Respondent that it would pass'The ChargingParty exceptsto the TrialExaminer's dental of its motionto amend the complaint to allege the discharge of JamesH Gray as aviolation of Sec 8(a)(3)We find that the TrialExaminer did not abuse hisdiscretion in denying the motion'At the hearing the Trial Examiner granted a motion to strike from thecomplaint allegations that certainproposalsmade by Respondent duringthe negotiating sessions,which provided for individual bargaining,violatedtheAct The Trial Examinerappears to have relied,to some extent atleast, upon those proposals in concludingthatRespondent did not bargainin good faith,and Respondent exceptsIn view of theabundant evidenceregarding other conduct which supports the Trial Examiner's conclusions,we find it unnecessary to pass upon this question,and do not rely upon theadvancement of these proposalsThe Respondent excepts to the finding that the strike was an unfairlabor practice strikeWe do not agree However, even were the strikeeconomic at its inception,itwas converted to an unfairlabor practicestrike byRespondent's letter ofJuly 13,1966, discharging the strikersRespondent also excepts to the inclusion of R BChreene in AppendixA of the TrialExaminer'sDecisionSince R B Chreene'sname wasstricken from the pleadings by stipulationof the parties,and the issue wasnot fully litigated,we find merit in this exceptionAccordingly,we shallorder that R B Chreene'sname be deletedfrom the list of strikersentitled to reinstatement and backpay(Appendix A of the TrialExaminer'sDecision)along job offers but that it was the Union's positionthat the strikers were unfair labor practice strikersandassuchwereentitledtoimmediatereinstatement as a group, and that the Respondentwas required to discharge replacements to makeroom for returning strikers. The Respondent, inreply, stated that it viewed the strike as economic,that it owed an obligation to the replacements, andthat it would return strikers to their former jobs asopenings became available and in the meantimeoffered them temporary jobs with Brown and Root.At least 57 of the strikers, when offered their formerfobs,repliedwithaformletterrefusingreinstatement until such time as all strikers wereoffered reinstatement. Having found that the strikewas an unfair labor practice strike and that theBrown and Root jobs were not substantiallyequivalent, the Trial Examiner held that these offersdid not constitute offers of group reinstatement, thatunfairlaborpracticestrikersareentitledtoimmediategroupreinstatementupontheirunconditional application to return to work, andthat, consequently, Respondent was not relieved ofbackpay liability.In reaching this conclusion, the Trial Examinerrelied on the Board's decision inRobert S. AbbottPublishingCo.3The Seventh Circuit Court ofAppeals denied enforcement of the Board's Order inAbbott°However,inRiceLake Creamery Co.'theBoard noted its disagreement with the Court andfollowedAbbottInAbbotttheBoard held that,since unfair labor practice strikers are entitled toimmediate reinstatement as a group, offers ofreinstatement to individual strikers, or selectednumbers of strikers, did not constitute valid offersof reinstatement and, consequently, did not toll anemployer's liability for backpay to those strikers towhom such offers were made We have reconsideredthe Board's decisions in theAbbottandRice LakeCreamerycases and conclude, in accord with theopinion of the Court of Appeals for the SeventhCircuit, that those decisions should be reversed tothe extent they hold that the failure of an employerto offer strikers group reinstatement subjects thatemployer to backpay liability as to those employeeswho have been offered and who have refusedreinstatement in favor of continuing their strike.The law with respect to an employer's obligationto reinstate to their former jobs economic or unfairlabor practice strikers who have made unconditionalapplicationsforreinstatementiswellsettled.Economic strikers who have been replaced are notentitled to immediate reinstatement on demand, butthey must be offered jobs as these become available.Unfair labor practice strikers must be returned totheir former jobs if these are still available even ifthe employer must discharge replacements to make'139 NLRB 1328, Member Fanning dissenting in pertinent part at 1330,in4'331 F 2d 209 (C A 7)'151 NLRB 1113179NLRB No. 52 SOUTHWESTERN PIPE, INC.365room for the returning strikers. An employer'srefusal to reinstate a striker who has made himselfavailable for work on an unconditional basis andwho is entitled to be returned to his fob constitutes aviolation of Section 8(a)(3) of the Act. A strikermay refuse an offer of reinstatement, without losinghis status as a striker, because the employer has notmade a similar offer to other strikers who are alsoentitled to immediate reinstatement. The striker isthereby engaging in protected concerted activity. Buthe cannot elect to continue his strike, regardless ofhismotive, and simultaneously demand that theemployer pay him for not working. As stated byMember Fanning in his dissent in theAbbottPublishingcase (139 NLRB at 1330, fn 4):The Act does not protect an employee from lossof wages as the result of a strike even though thestrike was caused by an unfair labor practice Anemployee who prefers concerted activity to thestatus of a "strikebreaker" cannot sup at bothtablesHe cannot be unavailable for work to puteconomic pressure on his employer to rectify awrong and at the same time receive full pay forthe job from which he has voluntarily absentedhimselfAs indicated above, however, employees do notlose their right to reinstatement by engaging in acontinued strike to protest their employer's failureto offer reinstatement to other strikers. They merelyrevert to their status as unfair labor practice strikersuntil such time as the employer accedes to theirdemands or until they terminate the strike.Our dissenting colleagues assert that the Board'sdecision here "denies to each member of the grouptheveryprotection theAct seeks to afford "Apparently they misconstrue our holding.We do,and shall continue to, protect the rights of allstrikers,both economic and unfair labor practicestrikers. In this case, the refusal to reinstate some ofthe strikers was predicated on the employer's viewthat they were economic strikers. (They had in factbeen replaced.) Because the employer was wrong,and in fact the strike was caused by its unfair laborpractices, the employer again violated the Act by itsrefusal.However, the rest of the employees chose toremainon strike, rather than to accept theemployer'sofferofreinstatement.They thuscontinued their status as unfair labor practicestrikers,now protesting the unlawful refusal toreinstate their fellow employeesAs such, theyremain protected, and are entitled to reinstatement,upon request,whether or not they have beenreplaced. In this respect, the case is no differentfrom an initial strike caused by, for example, adiscriminatory discharge of a single employee. Whensuch a strike occurs, it is protected, and because it isalso an unfair labor practice strike, the employer'sobligation to reinstate the strikers on their requestexistswithout regard to whether the strikers havebeen replaced. But if the strikers continue theirstrike after offering to return to work because thediscriminatorilydischargedemployeeisnotreinstated at the same time, they are doing exactlywhat they did in the first place, continuing toprotect by concerted activity the employer's unfairlabor practice. They have the right to do so; they donot have the right to be paid while doing so That isallwe hold here.Consequently,we find, contrary to the TrialExaminer, that the Respondent's liability forbackpay to those strikers who refused its offers ofreinstatement at Southwestern Pipe in their formeror substantially equivalent jobs, was tolled by suchoffers.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order theRecommended Order of the Trial Examiner andorders that the Respondent, Southwestern Pipe Inc ,Houston, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the TrialExaminer'sRecommendedOrder,ashereinmodified-1.Delete paragraphs 2(c) and (d) of the TrialExaminer's Recommended Order and substitute thefollowing-"(c)Offer immediate and full reinstatement totheir former or substantially equivalent employmentwiththeCompany to all strikers named in"AppendixA,"who have not heretofore beenrestored thereto, and make each of them whole forany loss ofearningsthey may have suffered by theCompany's September 9, 1966, refusal of theirunconditional application therefor from September9, 1966, to the date of a valid offer of reinstatement,in themanner setforth in this Decision.""(d)Make whole all strikers named in AppendixA,who have heretofore been restored to theirformer or substantially equivalent jobs with theCompany, for any loss of earnings they may havesufferedby the Company's September 9, 1966,refusal of their unconditional application therefor,from September 9, 1966, to the date of a valid offerof reinstatement,in the mannerset forth in thisDecision."2.Delete the name of R. B. Chreene fromAppendix A of the Trial Examiner's Decision.MEMBERSBROWN AND JENKINS, dissenting in partContrary to, the majority we would adhere toestablished policy and find that piecemeal offers ofreinstatement to unfair labor practice strikers arenotvalidoffersandhencedonottolltheEmployer's backpay obligation with respect to thosestrikers who rejected such offers.The strike in this case was provoked byRespondent's bad-faith bargaining and other unfair`Robert S Abbott PublishingCo ,supra,and cases relying thereon, arehereby overruledto the extent inconsistentwith this decision 366DECISIONSOF NATIONALLABOR RELATIONS BOARDlabor practices It began on June 12, 1966. The nextdayRespondent discriminatorilydischargedallparticipants in the strike. On September 7 and 8,1966,thestrikersoffered to return to work.Respondent met their application by indicating thatitwould not terminate replacements hired during thestrikebutthatitwouldreinstatethestrikersasvacanciesoccurredThereafter,whenRespondent offered jobs to certain strikers, severalrejected the offers, insisting upon their right togroup reinstatement.As to this latter group, themajoritywould toll backpay as of the date theyreceived their offer of reinstatement.Under settled Board policy, unfair labor practicestrikersare entitled to immediate reinstatementupon their unconditional offer to return to work. Afailure to reinstate entitles the strikers to backpayuntilthedatetheyreceivevalidoffersofreinstatement. InRobert S Abbott Publishing Co ,139NLRB 1328, it was held that piecemeal offersof reinstatement to unfair labor practice strikers arenot valid offers of reinstatement. In that decision itwas pointed out that to hold otherwise would beinimical to the ". . . protection which the Actaffords to collective action.."Thereafter, thisprinciplewas followed by the Board inBergerPolishing,147NLRB 21, andRice Lake Creamery,151 NLRB 1113.'In our opinion the majority offers no persuasiveexplanation in support of their departure from theAbbottrule.Although it is true that the SeventhCircuit Court of Appeals denied enforcement of theBoard's Order inAbbott,as we read that decisionthe Court did not pass upon the principle involved inthiscase.Thus, the Court, before discussing theBoard's remedial order, had reversed the Board'sunfair labor practice findings and had specificallyconcluded that the strike was not an unfair laborpracticestrike.Therefore,theCourt'spronouncements with respect to the remedy issuewere made in the context of an economic strike.Accordingly, this decision of the Court cannot beconstrued as determining that piecemeal offers ofreinstatementtounfair labor practice strikersconstitute valid offers as to those who reject them.Other than the Court's decision inAbbott,themajority relies solely upon reasoning which wasconsidered inAbbottand which at that time wasregarded as unpersuasive.All of the strikers here, not just those selected bythe employer, were entitled to reinstatement, just aswere the six employees whom the employer refusedto reinstate inN L R. B. v. Fleetwood Trailer Co.,389 U.S. 375. As the Court there said, "If, afterconclusion of the strike, the employer refuses toreinstatestrikingemployees,theeffectisto'RiceLakeinvolved piecemeal reinstatement followed by harassment ofthe reinstated employees. We see no need for reversing that case,even werewe to subscribe to the majority's viewdiscourage employees from exercising their rights toorganize and to strike guaranteed by Secs. 7 and 13of the Act (29 U.S C. Secs. 157 and 163). UnderSecs. 8(a)(1) and (3) (29 U.S.C Secs 158(l) and (3))itisunfair labor practice to interfere with theexerciseof these rights.Accordingly, unless theemployer who refuses to reinstate strikers can showthat his action was due to `legitimate and substantialbusiness justifications,' he is guilty of an unfairlabor practice." 389 U.S. at 378.Respondentmakes no claim of a legitimatebusiness justification for its refusal to reinstate someof the strikers, and thus, as the Court held inFleetwood,"the conduct constitutes an unfair laborpracticewithout reference to intent." 389 U.S. at380. The piecemeal offer of reinstatement when allthe employees should have been reinstated was itselftherefore unlawful, not just in part butin toto,for itconstituted a new form of discrimination against thestrikers because of the disparate treatment metedout to those in that group. We fail to see how therefusal to participate in unlawful discrimination, bythose who would profit from such participation, cancut off further backpay for them. As the Court ofAppeals which decidedAbbotthas recently held inapplyingFleetwood,the absence of "any reason forpreferring new workers as opposed to strikers" whoare available for work is itself evidence of unlawfulmotive.Laidlaw Corporation v N.L R.B.,414 F.2d99 (C.A. 7).As explained inDraper Corporation,52 NLRB1477, 1479, the purpose of the Act is to eradicateindustrial strife by substituting therefor the friendlyadjustment of differences between employees andtheir employers through collective bargaining. Inorder to make collective bargaining an effectiveinstrumentofnationalpolicy,theActwasspecificallydesigned to equalize the bargainingpowerbetweenemployersandemployeesbypermittingemployeestoorganizefreefromemployer interference. Thus, the Act recognizes thefundamental necessity of assuring to employees thegroup security derived from their association inlabor organizations with their fellow employeesAsan essential ingredient of this group security, theAct also guarantees to employees the right to strikeand expressly proscribes any construction of itsprovisions, except as specifically provided, whichdestroys the integrity of the strike. But the potentialfor such destruction exists no less at the end of astrike than during the strike or even before itsinception. Thus, the Act logically requires that theemployees who voluntarily give up a strike beprotected as a group in returning to work as well asin striking.Our colleagues agree thatallthe employees wereunfair labor practice strikers who were entitled toreinstatementeventhough it necessitated thedischarge of strike replacements. They concede thatRespondent committed an unfair labor practice byrefusing to offer reinstatement to certain members SOUTHWESTERN PIPE, INC.of this group. By offering reinstatement to some ofthe strikers while unlawfully denying reinstatementto others in the same group, acting in concert withthem,Respondent engaged in conduct which isdiscriminatoryand inherently destructive of theinterests of the entire group, for such conduct deniesto each member of the group the very protection theAct seeks to afford Our colleagues would permitthis even though it deprives the employees of suchcollective protection at a time when they require itmost, namely, at the abandonment of what is tothem an unsuccessful strike.Themajorityrestsitsconclusionthattheemployeeswho refusedRespondent'soffersofreinstatement are not entitled to backpay on theground that such refusals constituted a continuedstrike.However, the Act does not empower theRespondent to continue the "striker" status of itsemployeesbyrejectingtheirofferofgroupabandonment of the strike. Nor does the offer toabandon the strike cease to be unconditional merelybecause the offer contemplated a group return Bythe same token, the employees do not continue asstrikersmerely because they make such an offer andresist the employer's offer of reinstatement to lessthan the entire group. To hold otherwise, as ourcolleagues do, burdens the employees' right to strikewith such harmful consequences as to place theexercise of that right in serious jeopardy. Such aconstruction would enable an employer to pit certainmembers of the group against other members of thesame group by forcing the former to act asstrikebreakers, under penalty of loss of wages, andthereby cause them to become a party to theemployer's unfair labor practices against the latter,ina situation where the basis of discrimination isthe collective concerted activity of the entire group.We agree that the Board does not act as aninstrument for the enforcement of a union's strikedemands.However, this does not mean that theBoard should jeopardize the future exercise of therighttoengage in a strike by permitting anemployer to reconstitute plant personnel on adiscriminatory basis, as the Respondent has done inthe instant case. Such conduct is inimical to thesecurityeach individual employee gains fromcollective association which, as the Act postulates, isfundamental to the organizational life of all theemployees.For these reasons, we would not depart fromexistingprinciplesby holding that the offer ofreinstatement here operated to cut off backpaythereafter to those who refused it.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Trial Examiner. The hearing inthis case was held at Houston, Texas, between May 15-26367and June 5-22, 1967 The United Steelworkers ofAmerica, AFL-CIO, hereafter the Union, filed an originalcharge on August 3, 1966,' and an amended charge onSeptember 22 The General Counsel by the RegionalDirector for Region 23 after investigation of the chargesissuedan original complaint on November 4, and anamended= complaint on April 28, 1967, alleging violationby Southwestern Pipe, Inc., hereafter the Company or theRespondent, of Section 8(a)(1), (3), and (5) of theNational Labor Relations Act, as amended (hereafter theAct).By its answers to the original and amendedcomplaints filed on November 25 and May 12, 1967,Respondent denied the material allegations thereof andthe commission of any unfair labor practices.All parties appeared at the hearing and were affordedfullopportunity to introduce evidence, to examine andcross-examine witnesses, to argue orally and to file briefs.All parties waived oral arguments and submitted briefs.Based upon his review of the entire record, observationof the witnesses and perusal of the briefs, I make thefollowingFindings1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleges and Respondent admits that theCompanyisa Texas corporation with its principal officeand place of business at Houston,Texas,where it isengaged in the manufacture and sale of pipe and tubulargoods and that during the 12 months preceding theissuance of the complaint it manufactured,sold,andshipped goods and materials valued in excessof $50,000from its place of business at Houston directly to pointsoutsideofTexas.The complaint also alleges andRespondentconcedesthattheUnion is a labororganization as that term is defined in the Act.Based on the foregoing,Ifind that the Respondent isan employer engaged in commerce and in a businessaffecting commerce and the Union is a labor organizationwithin the meaning of Section2(2), (5), (6),and (7) of theAct.'All dates referto 1966 unless otherwise noted'Without objection, the Trial Examinerduring the course of the hearinggranted GeneralCounsel'smotionsto strike pars 7(c), 13(d), and13(e) oftheamended complaintThe TrialExaminer permittedtheGeneralCounsel toadd a paragraph(x) to the amended complaint allegingpublicationof a February11 letter(G C Exh 2(a)) by Plant ManagerWhitaker to employeesas an additional claimed violationof the Act TheTrial Examiner denied theCharging Party'smotion to add the name ofJamesH Gray tothe amended complaint as an alleged discrimmatee,inasmuch as the Regional Director refused soto do afterhis investigationof an amended charge specifically alleging thatGray wasdischarged forunion activities resulted in his determinationthat Gray's discharge was forcause, in which determination the Regional Director was sustained onappeal to the office of the GeneralCounsel The TrialExaminer ruled thatthisdismissal barred his considerationof themerits oftheChargingParty's renewedclaim that Graywas discharged in violationof the Act,since Sec 3(d) of the Act reserved tothe General Counsel and his agentsthe sole power of determining whether or not a specific charge shall orshallnot be included in a complaintThe TrialExaminer took underadvisement a motion of the GeneralCounseland the ChargingParty andopposed by the Respondent to add to Schedule A of the amendedcomplaint the names of R B Chreene, PearlLMoore, Charles Ashley,JeffersonHall, Edgar Rose, SammyL Kraft,Bill Johnson,Jerry Skelton,and Ruben Moses as discriminatees Inasmuch as the Company was awareof the participation of these men in the strike,and the evidence presentedby all theparties related to all the strikers,including the men in question,the motion is granted 368DECISIONSOF NATIONALLABOR RELATIONS BOARD11THE UNFAIR LABOR PRACTICESA. BackgroundSince the original charge in this case was filed onAugust 3, Section 10(b) of the Act precludes reliance uponany occurrences prior to February 3 in ruling upon themeritsof the complaint as other than backgroundinformation.However, a recitation of certain of thoseprioroccurrences enables a clearer understanding ofevents during the 10(b) period and, therefore, are recitedhereafter.TheCompany for some years has conducted itsoperations on premises which it shares with Brown &Root, Inc. Both companies are wholly owned subsidiariesofHalliburtonCo Brown & Root is a much largercompany than Southwestern Pipe and utilizes the majorportion of the premises The two companies have separateboards of directors and management personnel (thoughthe two boards are composed of the same persons) andconductpersonnelmatters,suchashiringandmaintenanceofpersonnelrecords,atacommonadministrative centerFor a considerable time prior to a July 12 strike ofSouthwestern Pipes's employees, about 70 percent of thework force were negroes'PriortothetimetheUnioncommenced itsorganizationalefforts among the Company's employees(inearly 1965), the Company's negro employees wereassigned separate (and poorer) parking facilities, hiredonly in the lowest-rated jobs, not promoted into thehigher-rated jobs and asked to contributeor assign adifferent (and higher) amount from their wages to acharity favored by the Company.' While the Companydiscontinued some of these practices' long before theUnion commenced its activitiesamongthe employees, thenegro employees, many of whom were long-service, hadnot forgotten and were sensitive on the issueBoth the Company and the Union were aware of thissensitivity and the potential of the discriminationissue inthe campaign. The appeal of the Union was based in parton the promise of a contractcontainingprovisionsprotecting the employeesagainst discriminationplus theestablishment of the means for redress in the eventdiscriminationoccurred, i.e , job classifications basedsolely on jobcontent, arate range for each classification,progressionwithin suchrate rangesbased on factorsrelating solely to time in grade and job performance,opportunityforprogressionfrom lower to higherclassificationsbased on the same factors, layoff basedonly on length of service, discharge only for proven goodcause, the right to grieve and arbitrate any companyinfraction of such provisions, etc The Company counteredsuchappeal with the time-tested carrot-and-stick formulaOn the one hand, the Company advised the employeesthat the Company, and only the Company, had the powertomake anychanges inexisting practices, that if anychangesweremade, they would be made only if theCompany felt it was in its best interest, and that all theemployees would accomplish by choosing representationby the Union would be a strike and consequent loss oftheir jobs to replacements.' On the other hand, the'No employees of Mexican extraction were employed by the Companyuntil strike replacements were secured after the Union called the strike,most of the replacements were of Mexican extraction'Employee testimony to this effect was not contradicted'Segregated parking and the charity contribution practicesCompany sought to convince the employees of a "newdeal" and its benevolent interest by (1) installing a newplantmanager,(2)reorganizingthemanagementhierarchy,(3)promoting several negroes from thebargaining unit to first echelon supervisory positions andone to a second echelon supervisory position, (4)reclassifyingasubstantialnumber from lower tohigher-rated job classifications, with consequent wage rateincreases,and (5) granting a substantial general wageincrease' in the month prior to the date the Boardconductedan election on the Union's petition forcertification as the collective-bargaining representative ofthe Company's production and maintenance employees.'These five actions also vividly illustrated the Company'spoint that it, and it alone, had the power to make anychanges; that it could do so without the Union playingany role therein, and that it desired to improve the role ofthe negro employees.Three days after the certification issued, the Unionrequested a list of the names of the employees in the unit,their job classifications, rates of pay, the details of theCompany's vacation, holiday, profit-sharing and insuranceplans,and a meeting for the purpose of commencingnegotiations for a contractOn August 3, 1965, theCompany furnished the requested information and stateditswillingness to meet with the Union after it had digestedthe submitted material. The Company also requested theUnion's agreement to its grant of certain merit increasesOn August 5, 1965, the Union by telephone and afollowup letter consented to the increases and on August10, 1965, mailed the Company a proposed contract.Formal negotiations commenced on September 10,1965William A. Brown, an attorney, was designated atthe outset as the sole spokesman for and representative oftheCompany, and continued in that role at all timessubsequent.' Joie Hughes was the Union's spokesman andrepresentative at the first meeting, and continued in thatcapacity for the next four meetings (September 17, 23,and 28, October 5, 1965). At the outset the parties agreedthat the Company might make merit increases during thecourse of the negotiations without prior notice to anddiscussionwith the Union, that they would discussnoneconomic issues first, that they would attempt to reachagreement in principle and then developmutuallyacceptable language, and that all agreements concerningspecific provisions would be tentative pending agreementon a complete contractCompromises were reachedduring the first five meetings on provisions covering theparties and purposes of the contract (the preamble), unionrecognition,no discrimination,management rights, waiverof bargaining rights on matters not incorporated in theagreement for its term, definition of shifts and thepremiums to be paid therefor, definition of the workweek'A typical company communication on this issue(lob security, a matterof particular concern to minorities),stated "Look what happened at AlliedChain Co here in Houston when the Union called a strike this AprilAbout 100 employees,mostly colored, went on strike,and the Companyhas now replaced all but 10 or 15 who refused to strike Nearly 100 menhave been permanently replaced and lost their jobs "'The Company labeled the increases as merit increases,the evidence(Resp Exh R-2) established,however, that it was a general wage increase,since it was granted to practically the entire work force in amounts rangingfrom 12-25 cents per hourThe Union filed its petition on May 10, 1965, the hearing was held onJune 9, 1965,the general wage increases were placed into effect in June of1965, the election was held on July 15, 1965, and won by the Union(115-47, with 9 challenged ballots),the election results were certified to theparties onJuly 23, 1965 (Case 23-RC-2445)'From the time the Union'sorganizational campaign commenced SOUTHWESTERN PIPE, INC.369and overtime premium to be paid for work in excessthereofandpriornoticewhen holiday, Saturday orSunday work was scheduled. Checkoff of union dues,overtimedistribution,dailyovertimepremiums,ano-strike provision, the length of lunch periods and underwhat conditions they should be compensated for, seniorityand other matters were also discussedC.O.Murphy replacedHughesastheunionspokesman at the sixth meeting (October 7, 1965) Noprogress was made and the parties discussed seeking theservicesof the FederalMediationandConciliationService, hereafter the FMCS.C. T. Ray assumed the role of union spokesman at theseventhmeeting (November 4, 1965) and withdrew theUnion's previous agreement to the bargaining waiverprovision.When Brown insisted on its retention, Ray leftthe meeting and shortly thereafter filed a charge with theBoard alleging that Brown's insistence constituted arefusal to bargain (Case 23-CA-2223) The charge wasdismissedBargaining resumed on December 10, 1965,under FMCS auspices, and continued on January 7, 13,14,and 25, with Ray in charge for the Union at allmeetings other than January 25 (when Hughes substitutedfor him).The December 10, 1965, meeting was devoted mostly toapprising the mediator of the current state of negotiations;the parties confirmed their agreement to the following: (1)the preamble, (2) union recognition, (3) no discriminationfor union support or nonsupport, nor because of race,creed, sex, color, or national origin, (4) managementrights (partial), (5) definition of workweek and provisionfor payment of overtime for work in excess thereof, (6)definitionofworkday, (7) extent of lunch period andprovision for paid lunch period under certain conditions(subject to a ruling concerning the legality of suchpayments from the Department of Labor), (8) provisionfor advance notice of Saturday, Sunday or holiday work,(9) shift schedules and premium payment therefor, and(10)definitionofseniority.They confirmed theirdiscussion but failure to agree upon provisions for- uniondues checkoff, grievance and arbitration machinery, ano-strike provision, seniority, preservation of practices andcustoms not set out in the contract, daily overtime at 11/2 time after 8 hours and double time after 12 hours,overtime at 1 1/2 time for Saturday work and doubletime for Sunday work, 10 minutes paid washup time priorto shift termination, equal distribution of overtime andemployee right of refusal of overtime work, nonrotation ofshifts and employee right to exercise shift preference basedon seniority, leaves of absence, military leave, employeediscipline,waiverofbargaining rights over new oradditional issues for the contract term and managementrights (partial agreement). The balance of the contractsubmitted to the Company by the Union on August 10,1965, still had not reached the discussion stage. At thismeeting, the parties reached agreement in principle toprovisions governing temporary transfers and veteransreemployment rights, and discussed but failed to reachagreement on fixed shifts with shift preference rightsbased on seniority and leaves of absence The Unionconsented to a 7-cent general wage increase proposed bytheCompany effective January and requested advancenotice of future proposed increases (changing Hughes'September 10, 1965, consent to the Company's makingthrough the completion of the hearing in this case,Brown played a centralrole in developing and executing the Company's tactics and strategymerit increases without prior notice to and approval bythe Union).At the January 7, 13, and 14 meetings, the partiesdiscussed distribution of overtime, seniority, grievance andarbitrationmachinery, plant visitation by union officials,bulletinboards, a safety and health provision, medicalexaminations,waiver of bargaining during the contractterms and a vacation provision They reached agreementon plant visitation by union officials, bulletin boards, asafetyand health provision (partial) and a waiver ofbargaining during the contract term provision but wereunable to reconcile their differences on the other issuesdiscussed.Thus, at the beginning of the 10(b) period - February3- after 12 bargaining sessions spread over 6 months,the parties had reached tentative agreement on (1) apreamble, (2) union recognition, (3) no discrimination forunion support or nonsupport nor because of race, etc., (4)definition of the workweek (40 hours) and for overtimepayment at 1 1/2 time for work in excess thereof, (5)definition of the workday (8 hours), (6) the length of thelunchperiodandpayment therefor under certainconditions, (7) advance notice of Saturday, Sunday orholiday work, (8) shift schedules and shift premiums, (9) adefinitionof seniority, (10) temporary transfers, (11)veterans reemployment rights, (12) plant visitation byunion officials, (13) bulletin boards, and (14) waiver ofbargainingduringthecontractterm,pluspartialagreement on (1) management rights and (2) safety andhealthThey discussed but failed to agree on (1) seniorityapplicationtolayoff,recall,andpromotion,(2)establishment of grievance and arbitration machinery anda no-strike provision, (3) daily overtime and overtime forSaturday and Sunday work, (4) vacations and paytherefor, (5) overtime distribution and employee right ofrefusal thereof, (6) maintenance of fixed shifts and bidpreference by seniority, (7) preservation of practices andcustoms not enumerated in the contract, (8) paid washuptime, (9) leaves of absence, (10) employee discipline, (11)management rights and (12) checkoff of union dues. Theydid not reach the Union's proposals for: (1) paid holidaysand compensation when requested to work thereon, (2)reporting pay, (3) jury service pay, (4) rest periods, (5)hospital and surgical insurance coverage and premiumpayment therefor, (6) pensions and profit sharing, (7)Christmas bonus, (8) wage classifications, rates of pay andprogression within and between classifications and (9) theterm of the contract.Employee witnesses testified that during the sameperiod (commencing with the certification of the Union inJuly of 1965 and ending February 3, 1966), variousmanagement representatives informed them that: (1) therewould never be a contract between the Company and theUnion (Plant Manager Norman Whitaker to employeeOdis Dolphus, August 1965; General Foreman John Tylerto employee Ruffin Pringle, November 1965), and (2) thatthe Company never would tolerate a union in the plant(Assistant Production Superintendent Joseph Varner toemployee Amos Brown, late 1965; Foreman Jerry Ashy toemployee Ruffin Pringle, November 1965).'°"Whitaker, Tyler, Varner, and Ashy denied making such statements,The Trial Examiner finds it unncessary to resolve the credibility issuesthereby created since the statements if made were uttered prior to the 10(b),period 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. Contentionsof theParties1.The General CounselThe General Counsel alleges that during the periodcommencing with a date (February, 3) 6 months prior tothe time the Union filed its original charge in this caseand ending with the date (July 12) a strike of theCompany's employees ensued, the Company sought toundermine and discredit the Union, with the expectationthat at the end of the certification year (July 23) it mightrid itself of the Union by securing its decertification." TheGeneralCounsel alleges that during this period theCompany conducted negotiations in a manner designed toavoid the consummation of an agreement and committedvarious acts designed to undermine the Union and tocause the employees to lose confidence in its ability torepresent them effectively.The General Counsel, inaddition to alleging: (a) General bad-faith bargaining as aviolation of Section 8(a)(5) and (1) of the Act, lists thefollowing as additional specific violations thereof:bVarious statements by supervisory personnel to theeffect the Company never would execute a contract withthe Union, that it would close its doors or move out itsmachinery before it would. have a Union in the plant, thatthe employees were being denied or having delayed theirmerit and other wage increases because they had chosen aUnion, that a union contract would mean a reduction inworking hours if achieved, that the Company would neveragree to a checkoff of union dues, that if the employeesstruck thosewho did not participate would receivepromotions and wage increases, that the Company had astandby crew ready to replace any employees who struck,and that any employees who engaged in a strike would bedischarged;c.Withdrawal of a wage increase after the Unionexpressed its need to consider certain data;d.Promulgation and continued support of a contractprovision which would have the effect of preventing theUnion from discharging its duty of fair representation ofthe Company's employees,e.Unilaterally changing shift starting times and theshift assignment system and employee shift assignmentswithout prior notice or consultation with the Union.The General Counsel also alleges that the statementsset out in (a) above constitute independent violations ofSection 8(a)(1) of the Act.There appears to be general agreement that theimmediate event which precipitated the strike, whichbegan about midnight on the evening of July 12, was thedischarge of James H. Gray, a union committeeman. TheGeneralCounsel contends, however, that the alleged8(a)(1)and (5) violations recited heretofore also weremajor factors prompting the employees to strike and theUnion to sanction the strike. It is, therefore, thecontention of the General Counsel that it was an unfairlabor practice strike entitling the strikers to reinstatementto their former or substantially equivalent jobs uponapplication therefor, even if this meant the displacementof any replacements hired after the commencement of thestrikeIt is the contention of the General Counsel that by aletter sent on July 13, the Company discharged all the"The Company filed a petition challenging the Union'smajority statuson August 23, 1966(Case 23-RM-174) It was dismissed on November 21,1966, by the Region due to the pendency of this case The dismissal wasupheld by the General Counsel after appeal on December 23, 1966strikersforhavingengaged in the strike, therebyprolonging the strike and violating Section 8(a)(3) and (1)of the Act, and that by allegedly coercive statementsaddressed to various employees on various dates after thestrike commenced and prior to the strikers' September 9offertoreturntowork, the Company committedadditional violations of Section 8(a)(5) and (1) of the Act.He also contends that the Company refused to reinstatethe striking employees to their former or substantiallyequivalent employment upon their application therefor onSeptember 9, and on that date and subsequently solicitedstrikers individually and in groups smaller than the totalstrikinggroup to return to work, thereby furtherprolonging the strike and additionally violating Section8(a)(1) of the Act.2The Charging PartyThe Charging Party joined in the General Counsel'scontentions and positions noted above, plus one additionThe Charging Party alleges that James H. Gray, theunion committeeman whose discharge precipitated thestrike,was discharged because he refused to report to theplantmanager for interrogation leading to possibledisciplinary action against him without accompaniment bya union representative of his choosing, that discharge forthis reason is violative of Section 8(a)(3)" and (1) of theAct, and that since the strike was precipitated in part bysuch discharge and unfair labor practice, it was an unfairlabor practice strike.3The RespondentThe Company states that at all times pertinent itbargained in good faith, that it made concessions,submitted proposals and counterproposals, furnished allinformation requested, and was at all times ready to meetand discuss all and any unresolved issues with regard to acontract, and asserts the Union and not the Company byitsactions caused and prolonged the strike. It is theCompany'spositionthatthestrikebeganasaspontaneous protest of James H. Gray's discharge, whichtheGeneral Counsel determined to be for cause by hisdecision against issuance of a complaint on the Union'scharge that Gray's discharge violated the Act, and thatthe strike was sanctioned by the Union in order to bringpressure upon the Company to yield to the Union'seconomic demands and to reinstate Gray, and, therefore,was an economic and not an unfair labor practice strikeWith regard to the Charging Party's contentionsconcerning the Gray discharge, the Company states thatGray was discharged for insubordination, i e., for refusingto comply with the order of his supervisor to report to theplant manager's office. The Company contends that sinceGray had no notice or knowledge of the subject orsubjects the plant manager wished to discuss with him atthe time he was told either to report as ordered or leavetheplant,hisdemand for union representation waspremature.The Company denies that it made any unilateralchanges inwage rates, classificationsorworkingconditions without prior notice or consultation with theUnion (asserting in addition that if any changes weremade, they were made after impasse or after notice andconsent, either overt or implied), asserts that while itoffered a proposal concerning racial discrimination, it did"See fn2, ibid SOUTHWESTERN PIPE, INC.371not insist upon its adoption, that at all times it was readyto discuss the proposal and any modification thereof orsubstitution therefor, that its proposal did not have theeffect of barring the Union from carrying out its duty torepresentallemployees equally, and denies that itwithdrew a wage increase because the Union indicated aneed to consider relevant data.With regard to the independent 8(a)(1) statementsattributed to various company supervisors, the Companydenies that they occurred, states that whatever did occurdid not constitute a threat or promise within the meaningof Section 8(c) of the Act and, therefore, was an exerciseof privileged free speech within that Section, that thesupervisorstowhom the various statements wereattributedwere not authorized or empowered to makestatements on behalf of the Company in the subject areasalleged, that such statements were contrary to the officialcompany position stated by its authorized representativeand that the Company is not responsible therefor.The Company further denies that by its February 11letter it threatened to discharge any employees whoengaged in a strike,denies thatby itsJuly 13 letter itdischarged the employees who struck on the precedingevening, denies the strike was other than economic andcontends that the strikers'application for reinstatementwas unconditional and that in any event it did offer themreinstatement to their former or substantially equivalentjobs upon application therefor.The Company affirmatively alleges that the followingstrikersareineligibleforreinstatementunderanycircumstances because of their involvement in acts ofviolence,intimidation,masspicketingandothermisconduct in connection with the strike.Mack BowieHarvey HarpsR B. ChreeneJames HarrisOgilivia GayfieldRobert HillGeneral GloverOttis (Odis9) LewisJames Gray"Frank SmithC The IssuesBased upon the pleadings,evidence and contentions ofthe parties,the issues before the Trial Examiner are:IDid the various supervisors and managementrepresentativesmake the various statements attributed tothem in the complaint'?If so, were such statementscoercive or promissory? May the Company be held to beresponsible therefor?2.Did the Company withdraw a wage increase fromFrank Smith because the Union expressed a need toconsider relevant data?3Did the Company'snondiscriminationproposalpreclude the Union from discharging a duty to fairlyrepresent the Company's employees?4.Did the Company unilaterally change the employees'shift starting times and shift assignments without priornotice to or consultation with the Union95.Was the Company generally bargaining in bad faith?6.Was James H. Gray discharged for engaging inprotected activity under the Act97Assuming an affirmative finding on any one or moreof the foregoing questions,was such act by the Companya substantial factor influencing the employees to engage inthe strike and the Union to sanction the strike?8.Did the Company discharge employees whoparticipated in the strike?"See fn2, ibid9Did the strikers make an unconditional offer toreturntowork?DidtheCompany offer themreinstatement to their former or substantially equivalentjobs9Did the Company solicit individual strikers andsmall groups of strikers to return to work910.Assuming an affirmative finding on 8 above, and/orthe first and third questions of 9 above, and/or statementsreferred to in 1 above made after the strike commenced,did such act by the Company prolong the strike9IIAssuming an affirmative finding on any of theforegoing, did such act violate Section 8(a) of the Act912.Did any of the employeesnamedby the Companyin its answer commit acts of violence,intimidation, masspicketing or other misconduct connected with the strike9Ifso,doessuchactwarrantdisqualificationforreinstatement?D. The February 11 LetterOn February 10, the day prior to the date of the firstnegotiating session between the parties within the 10(b)period,part of the work force went out on strike over thedischarge of two employees,Henry Brokenberry andArthurWilliams.The Unionby C. TRay immediatelyinformed the Company the strike was not called,authorized or sanctioned by the Union,directed thestrikerstoreturn towork and requested that theCompany refrain from any retaliatory action against thestrikers and review the merits of the two discharges. TheCompany agreed and the strikers returned to work Thesubsequent review of the two discharges resulted inWilliams' return to work(though at a different job) andthe sustaining of Brokenberry'sdischarge In the interim(on February 11, the day after the strike occurred), theCompany distributed the following letter to its employees.February 11, 1966TO ALL EMPLOYEESYesterday, a group of employees walked off theirjobs because another employee had been discharged.Thiswas an act of insubordination and defiance ofauthority which will not be tolerated. Employees whoengage in such activity are subject to discharge andpermanent replacement.This group of employees wasmisled and misinformed as to their rights and duties,and they came dangerously close to loss of valuablerights as a result of their misguided action.Mr Ray, of the Steelworkers Union, arrived soonafter the walkout, saying that it was not authorized bythe Union and he proposed to direct the men to returnto work if the Company would take them back. Wereplied that this was our wish and intent,and Mr. Raythen sent instructions to the group to return to theirjobs,which they did within about an hour after thewalkout startedAfter the men had returned to work, Mr. Rayrequested that the discharged employee be rehired. TheCompany refused to rehire him or to consider his caseunder the influence of this unauthorized walkoutHowever, arrangements were made for his case to bereviewedbyMrRawson next week. This is inaccordance with long established company policy, andMr. Rawson will review and either confirm or modifythedischargeactionon the basis of his owninvestigation.Ihave already reviewed the facts and Iconfirmedtheactionof the foreman and thesuperintendentbecause I considered their decisionproper. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have an effective procedure in this company forreview of complaints It is available to all employees onrequest and it was never denied in this caseWhenemployees, singly or in a group, fail to follow thiscomplaint procedure or refuse to abide by the finaldecision, they are guilty of insubordination This willnot be permitted/s/ Norman WhitakerNorman WhitakerPlant ManagerThe General Counsel and the Charging Party contendthat the language of this letter constitutes a threataddressed to all its employees by the Company that anyfuturestrikeparticipantshallbedischargedTheRespondent states that the two employees were dischargedfor engaging in a slowdown, that it was determined in thehearing before a high company official conducted as aresult of the Union's request for review (in which both theUnion and the Company participated) that while Williamshad produced some defective work, the errors could haveresultedfromhuman frailty rather than deliberatespoilage,whilenoreasonableexplanationforBrokenberry's unsatisfactory productive efforts was made,soWilliams was reinstated on a job requiring lesser skillsand Brokenberry's discharge was upheld, that the letterwas intended only as a warning to employees that any oftheir number who took matters into their own hands andparticipated in wildcat walkouts not called, authorized orsanctioned by the Union but rather were opposed by theUnion thereby engage in unprotected activities under theAct and place their jobs in jeopardy.The language of the letter, and particularly thestatements that: "Employees who engage in such activity(walking off their jobs in protest of the discharge ofanother employee) are subject do discharge and permanentreplacement . . . When employees, singly or in a group,failtofollow this complaint procedure (review by aCompany official of the disciplinary action) or refuse toabide by the final decision [of a Company official], theyare guilty of insubordination This will not be permitted "(material in brackets added for clarification), in thejudgment of the Trial Examiner, clearly carry the threatthat any employee who refuses to accept a unilateralcompany decision to discharge or discipline one of theirnumber as final and strikes in protest thereof shall bepresumed guilty of insubordination and risk permanentloss of his employment.Itisverywell for the Company to contend that itmeantto limit its threat to unprotected walkouts, but thelanguage of the letter contains no such limitation; itconveys the message to all the employees who received itthat any of their number who participates inanystrikethereafter in protest of a discharge of another employee,whether that employee was discharged for union activity,for seeking to press a legitimate grievance over wages,hoursor other working conditions, for assaulting aforeman, or whatever, subjects himself to discharge andreplacement.On the basis of the foregoing, the Trial Examiner findsand concludes that by its February 1 l letter the Companythreatened its employees with discharge for participationineither protected or unprotected concerted activity fortheir mutual benefit and/or protection. Inasmuch as it hasbeen stipulated that the writer of the letter was the plantmanager and the letter was written on company stationeryinhisofficialcapacity, the Trial Examiner finds theCompany may be held responsible therefor.E. The FebruaryBargainingThe first contract negotiations during the 10(b) periodcommenced on February II and continued on February17, 21, and 25, with Ray as spokesman for the Union andBrown for the Company During the 12 negotiationsessions prior to February II, the parties had reachedtentative agreement on 14 contract provisions, partialtentative agreement on 2 more, discussed but did notresolve their differences on 13 others, and had not yettaken up 9 union proposals (see II, A, above for details)During the four February sessions, the partiesreconfirmed their tentative agreements in 14 subject areasand partial agreement in 2 other areas, reached furthertentative agreement on leaves of. absence and jury servicepay, and discussed but failed to agree on managementrights,employee discipline, dues checkoff, daily andSaturday and Sunday overtime, overtime distribution andemployee right of refusal, maintenance of fixed shifts andshift preference by seniority bid, seniority for purposes oflayoff and promotion, establishment of grievance andarbitrationmachineryandano-strikecommitment,vacations,paidholidaysand compensation for workthereon, reporting pay, hospital and surgical insurancecoverage and premium payment therefor, pension andprofit sharing, rest periods and the contract term Theydid not discuss the Union's proposals for paid washuptime, preservation of practices not set out in contract orChristmas bonus. They discussed subcontracting and theCompany stated it would submit a proposal dealing withthe subject, the Company also asked for a specificproposal on wages (the Union had proposed a substantialacross-the-boardwage increase be granted to allemployees and the wage rates in each classification bereviewed)F.The March BargainingByMarch,Ray had grown apprehensive over theapproaching end of the certification year (in July) withagreement achieved only in areas which he believed oflesser importance, and then, in his opinion, only whereeithertheCompany was legally obligated or theagreementcoincidedwiththeCompany'spreviouspractices or on the Company's terms (on the basis of acompany proposal) or on a minor matter Ray thoughtthat perhaps an experienced lawyer whose backgroundmatched that of Brown and who was personally andprofessionally acquaintedwithBrown might provide abetter match for Brown and achieve greater progress thanhe had to date He called upon the Union's attorney,Chris Dixie, to take over the role of union spokesman inall subsequent negotiationsDixie entered the negotiations on March 8. All priortentativeagreementswerequicklyreviewedandconfirmed, and tentative agreement achieved on retentionof the Company's existing profit-sharing and pension planfor the term of the contract. The Company submittedinformation requested by the Union concerning the names,classifications and rates of pay of the employees in theunit.Dixie reiterated the Union's position concerning theillegalityof the Company's proposal for an individualgrievance processing system excluding the Union and theparties also discussed seniority and the selection of certainarbitrators (proposed by the Union). The meeting closedwitha request by Dixie for information concerningemployee dates of hire and dates in classification toascertain whether the Company normally applied length of SOUTHWESTERN PIPE, INC373service as the prevailing principle in layoffs, recalls andpromotions in which case Dixie stated the Union mightmodify its seniority proposal. The requested informationwas supplied by letter on March 1 lAt the next meeting (March 16) Dixie acknowledgedreceipt of the March 11 information, stated it had not yetbeen correlated, and advised the Company he wouldsubmit a revised seniority proposal giving effect to theseniorityprinciple in layoffs except where junior menpossessing necessary skills had to be retained and callingfor recognition of the seniority principle in promotions.The Company submitted new language for its proposedindividual grievance processing but Dixie stated that thenew language still would result in direct bargaining overwages,hoursandworkingconditionsbetween theCompany and individual employees and permit individualstoprocess their grievances to arbitration over theopposition of the Union, both of which he declared to beunlawfulBrownsuggestedthatDixiesubmitmodificationswhichwould cure these two objections.Brown submitted eight proposed classification changes towhich Dixie objected, and the parties discussed a situationwherein three employees, all negro, operated the samemachine at different rates of pay.At the next meeting (March 25) the Companysubmitted still another revision of its proposal forprocessingindividualgrievances,andproposedanarbitrator.Dixie rejected the person named and suggesteda rotating panel of three. Dixie made the same objectionsto the illegality of the Company's proposal on individualgrievance processing, to which Brown retorted that he wasnotmaking a demand for any grievance or no-strikeprovision.Dixie then renewed his proposal to give effecttotheseniorityprincipleinfillingvacanciesandpromotions. He also submitted a tabulation drawn fromthe employment data supplied by the Company and voicedthe judgment that the tabulation demonstrated that whitemen were paid higher wages than negro men for the samework. On this note the meeting broke upAt the final meeting in March (March 28), seniority,the individualgrievanceandgeneralgrievanceandarbitration proposals, the selection of an arbitrator (orpanel of arbitrators), management rights, overtime (theUnion offered to drop its request for 1 1/2 time forSaturdaywork if the Company would agree to dailyovertime of 1 1/2 time after 8 hours and double time forSunday work, which the Company rejected), holidays andpay for work thereon (the Union reduced its proposalfrom eight to seven paid holidays), hospital and surgicalinsurance coverage and premium payment therefor wereagaindiscussedwithoutagreement.TheCompanyrenewed its request for a specific wage proposal but theUnion declined to furnish one at that time on the groundthe Company only wanted a specific proposal so it couldbring the wage issue to an immediate impasse in order tofree itself to make unilateral increases without notice orconsultationwith the Union, pointing to the numerousindividual adjustments the Company had proposed andeffected since bargaining had commenced. The Unionreiterated its charge that Negroes were not receiving equalpay for work equal to that of white employees, withspecific reference to its tabulation submitted at the end ofthepriormeeting,and requested further informationsetting out the entire history of each personnel change foreach employee. Dixie proposed a substitute for thepreviously agreed to antidiscrimination provision whichwould commit the Company to a promise that it wouldnot discriminate against any employee with regard to hiswageclassification,rateofpay,payprogression,promotion or other condition of employment on the solebasisof race, and suggested the company study theapparent discrepancies between the wages of white andblack employees performing the same work set out in thetabulation, with particular reference to the classificationsof Crane Operator and Slitter.G. TheWage Increase WithdrawalWhileexpoundingoncasesofapparentwagediscrimination disclosed by the tabulation, Dixie statedthat Harold Montgomery, a white man, and Frank Smith,aNegro, performed identical work, but that Montgomerywas classified as a Machine Operator, First Class andpaid $2 95 per hour while Smith was classified as aMachine Operator, Second Class and paid $2 57 per hour,38 cents per hour less At this point, Brown stated hewished to caucus with other management officials and leftthe room. Upon his return, Brown announced that theCompany had been planning to upgrade Smith'sclassificationandwage rate and offered to upgradeSmith's classification toMachine Operator, First Classand change his rate of pay to $2.95. While the partiessubstantially corroborate each other on the sequence ofevents up to this point, they differ diametrically on whatoccurred thereafterThe union witnesses testified that Dixie accepted theoffer and that later, when Dixie persisted in his request foradditional information on the work histories of theemployees, Brown stated that if the Union was going topersiston going further into the issue of alleged wagediscriminations (which he vehemently denied existed), hewould withdraw Smith's increase.The company witnesses testified that Dixie, withoutaccepting the offer, characterized it as an admission bytheCompany of the validity of the Union's charge ofwage discrimination based on race and charged that bythisandpreviouspiecemealwage increaseandclassification changes,meanwhile failing to furnish theUnion sufficient information to enable it to ascertainwhether the proposed increases were eliminating orincreasing wage inequities based on race within the unit,the Company had not been bargaining in good faith Theytestified that Brown then stated that he would furnish theinformation just requested by Dixie, as he had on all prioroccasions, so that Dixie would have all the information heneeded to evaluate the Company's proposals for employeewage increases, including that of Smith, and refrain fromeffecting Smith's increase until Dixie had the requestedinformation and could evaluate the Company's proposalfor Smith's increase with that information before himOn April 4, the Company furnished the informationrequestedOn April 11, the Company formally submitted aproposal to upgrade Smith to Machine Operator, FirstClass at a rate of $2 95, together with a number of otherproposed classification and wage rate changes.On May 19, the Union accepted the wage rate changesand rejected the classification changes (including that ofSmith)The Trial Examiner finds there was no unequivocalacceptance of the Company's offer of an upgrade andwage increase for Smith at the March 28 meeting, butrather a seizure by the Union upon the offer as proof ofthe accuracy of the Union's charge of wage discriminationbased on race and its charge that a review of the entirewage and classification structure was in order before the 374DECISIONS OF NATIONAL LABOR RELATIONS BOARDmerits of any individual wage and classification proposalcould be determined. Viewed in this light, the action oftheCompany in deferring any further classification andwage rate adjustments (including that of Smith), until theUnion was in possession of and had opportunity to studyall the data it desired, appears more an accommodation totheUnion than an arbitrary withdrawal of a previouslyoffered classification upgrade and wage increase, and theTrial Examiner so findsH. The Alleged Supervisor Threats of MarchIt is alleged that on or about March 15 Plant andProduction Superintendent Jon Dubois interfered with,threatened, or coerced employees in the exercise of theirSection 7 rights under the Act by stating that (1) theCompany did not intend to consummate a contract withtheUnion, and (2) an employee was not receiving hismerit increase because of the Union.The first claim above was supported by the testimonyof employee Frederick Flowers that while he was at workat the plant in March Dubois came up to him, told himthat he had been watching his work for the precedingseveralweeks and believed Flowers was slowing down,then stating that "if you are thinking about a Union, thereisnot going to be a Union This job is operated bySouthwestern Pipe and it is going to be operated bySouthwestern Pipe "The second claim was supported by the testimony ofemployee Amos Brown that while he was at work at theplant inMarch Dubois addressed him and asked howthingswere going, to which he replied that things werefine,but "Since I have made mill operator, when will Ireceivemy increase?", to which Dubois replied, "Well, wehave to see your Union about that .Now, you all havestarted to get the Union in The raises have to comethrough the Union. They have to be okayed by theUnion " On cross-examination, he repeated that in essenceDuboisadvisedhim that since the employees haddesignatedtheUnion to serve as their exclusiverepresentativewith regard to their wages, hours andworking conditions, any wage increase he sought could notbe effected until and unless the Union approved itIn rebuttal testimony Dubois was asked by Company'scounsel,"Now, can you recall during that sameconversation or during any conversation with regard to aslowdown, saying to Frederick Flowers that if he wasthinking about a union there is not going to be a union9This job is operated by Southwestern Pipe and it is goingto be operated by Southwestern Pipe9" and responded, "Iam sure that I told Frederick Flowers something verysimilar to those words." Dubois also confirmed thesubstance of Brown's testimonyThe Company argues that the Flowers' testimony variesfrom and does not support the first allegation notedheretofore,and that the latter statement simply wasexplanatory of existing lawInmy judgment the Flowers' testimony sufficientlysupports the allegation and in any event is within the totalcompass of the complaint, and he so finds, he also findsthat the statement did interfere with, restrain, or coerceFlowers in the exercise of his protected Section 7 rightsunder the Act and constituted a threat within the meaningof Section 8(c) of the Act. Inasmuch as it is conceded thatDuboiswas the Company's plant and productionsuperintendent at the time and in the exercise of thatcapacity at the plant at the time of his conversation, theTrial Examiner further finds that the Company may beheld responsible for the statement made,N L R B vLaSalle Steel Co ,178 F 2d 829 (C A. 7), cert denied 339U S. 963,Joy Silk Mills, Inc v. N L R B,185 F 2d 732(C A D.C ), cert. denied 341 U S 914;Webb Tractor,167NLRB No 46As to the latter allegation, I find it an accurateexplanation of the proper precedure and existing lawgoverning the subject- a merit increase - andnoncoercive in effectiThe April and May Bargaining, and the Company'sNondiscrimination ProposalAs noted heretofore, at the March 28 negotiations theUnion submitted a substitute nondiscrimination proposalfor its original (and accepted) proposalAt the nextmeeting (April 14), the Company countered with thefollowing.30 2 2 It is recognized the Employer follows aninformal system of merit evaluation, on the basis ofwhich wages are determined within the range of wagerates established for the classification of employee. Nodisparity of wage rates within the range of wage ratesfortheemployee'sclassification,pursuanttoEmployer'smeritprogram, shall be considered asevidence of discrimination as defined herein30.2.4. It is recognized that the Employer follows asystemofemployeeclassificationinwhichallemployees are classified according to the types of workwhich they are capable of performing, rather than asystem of job classifications in which the jobs areclassified and evaluated and a rate of pay assigned tosuch jobThe fact that employees of differentclassifications and disparate rates of pay are assigned totheperformance of the same work shall not beconsidereddiscriminatoryassuch term is definedherein, provided, however, that where discrimination onthe basis of sex is involved, special standards apply.TheUnion indicated it would have to study theproposal and suggested all else be put aside while theparties attempted to resolve their differences in this areaIn accordance therewith, the only other matters taken up(briefly) at the April 14 meeting were the selection ofarbitrators (with no decision) and the Company's April 11listof proposed upgrades and wage increases (with noagreement)At the next meeting (May 19), the Union approved thewage increases set out in the Company's April 11 proposaland rejected the proposed classification changesTheCompany proposed an increase for another employee anddelivered a copy of the existing hospital and surgical planThe Union reserved judgment on the increase. Dixieopened the discrimination issue by citing specific casesfrom his March 28 tabulation of what appeared to him tobe differences in pay based on race and challenged Brownto explain the differences on any other ground Browncontinued to insist that no discrimination existed andrequested that Dixie dictate to his secretary specific detailsof situationswhereinDixie believed serious differencesexisted between the wage rates and/or classifications ofwhite and negro employees based on race so that Brownmight have them before him in writing for study andreply.Dixie complied with his request. Brown promised ananswer after he had the written document before him andan opportunity to analyze its contentsThepartiesthenturnedtotheCompany'sdiscriminationproposal.Dixie indicated theUnion'sacceptance of paragraphs 30.1, 30 2 6, 30.3, 30.4, and SOUTHWESTERN PIPE, INC.30 7.He suggested modifications of paragraphs 30.2,30 2 1, and 30 2 7 by the addition of the words "in wholeor in part" after the last word in the second sentence of30 2, the word "been" in the second line of 30 2 1, and theword "not" in the third line of 30 2.7, a rewrite of 30 2.3'slastsentence and objected to the second sentence of30 2.2, the last sentence of 30.2 3, the second sentence of30 2 4, the last part of the first sentence of 30 2.5, the lastsentence of 30 5 and all of 30 8, he suggested adding to30 2 8 the words "but any existing discrimination will becorrected", and stated 30 6 was acceptable if the partiescould agree on the consultant.Dixie's major objections were twofold, to the provisionsthat (I) wage rate disparities within a job classificationand (2) wage rate and/or job classification disparitiesbetween employees performing the same or similar workwere not to be considered as evidence of discrimination asthatword was defined in 30.2. Dixie pointed out thatthese were the very criteria the Union relied upon to makeitscaseof discrimination (witnessDixie'squestionsdictated to Brown's secretary just a short time previous).Dixie also objected to the provision requiring the Union torefrain from publicizing any discrimination problem to theemployees, the union membership or the general publicpriortoattemptedadjustmentthereofundertheprocedures set out in the company proposal.Dixie objected initially to the provisions requiring theUnion to agree: (1) that no known discrimination existedin the plant as of the date of execution of the contract,and (2) to exclude discrimination cases from the grievanceand arbitration machinery established under the contract.As to the former, Brown proposed that the parties reviewthe work histories of every employee in the unit (see thefirstsentence of 30.5 which the Union accepted) andadjust every question of alleged discrimination prior toexecution of the contract so the parties could in good faithsostipulate,notingthatanycasesofallegeddiscrimination developed thereafter would be processed inaccordance with the procedure set out in the proposalTheUnion appeared to accept this program foradjustment of alleged cases of discrimination. As to theexclusionary provision, Brown and Dixie discussed theCivilRightsAct of 1964 and agreed that any cases ofprovable wage or classification discrimination based solelyon race were amenable to administrative and judicialadjustment under the provisions of that Act if notadjusted under the contract procedures proposed by theCompany In recognition thereof, Dixie proposed andBrown accepted an amendment to 30.7 after "agencies"adding the words "and courts "On May 23, Brown sent a typed copy of the materialwhich Dixie had dictated on May 19 on the question ofdiscrimination to Dixie for his perusal and editing. OnJune 2, Dixie returned the document to Brown with a fewminor changes thereon. On June 10, Brown wrote Dixiestating that he had completed his analysis on the allegedracialdiscriminationsituationssuggested inDixie'sstatement and that the cases cited (differences in rates ofpay within classifications between whites and Negroes anddifferences in classifications and rates of pay betweenwhites and Negroes allegedly performing the same orsimilar work) were explainable on factors other than race.He proposed that the parties meet as soon as possible toselect the consultant suggested in 30 6 of the Company'sproposal so that his services might be utilized in analyzingthe employment histories of all employees to adjustdisputes involving racial discrimination, if any, and tonegotiate on other provisions of the contract. This was the375lastexchangebetween the parties concerning thediscrimination issue prior to the strike of July 12. Up tothe time of the strike, the Company neither withdrew normodified the two proposals discussed heretofore, despitethe apparent illegality thereofA difference in wage rates between a Negro and a whiteemployee in the same classification may be justified onmany grounds - a difference in hiring dates, with alonger-servicewhite having progress further in the raterange than the Negro, a difference in abilities in favor ofthewhitewhich, under a merit rating system, wouldjustify a higher rate within the classification for the white(assuming a bona fide difference); the possession of morevaried or residual skills by a white than by a Negroenabled the utilization of the white at jobs in the plantwhich the Negro could not perform, or his utilization on awider spectrum of the work within the total compass ofthe classification than the Negro; etc. One or more ofthese reasons, or other reasons also might explain adifference in classifications and wage rates between aNegro and white performing the same work. However,what of the case where the facts disclosed that the Negrohad the earlier date of employment in the classification,possessed superior skills and had a higher production ratebut the Negro nevertheless was placed in a lowerclassificationata lower rate or was in the sameclassification at a lower rate' In such a case, the wage andclassificationdisparitywouldbe the key evidencesupporting a charge of racial discrimination, but, under aliteral application of the proposed language of 30.2 2 and30.2.4,"suchdisparityshallnotbeconsidereddiscriminatory as such term is defined herein " It appearsthat the Union would be barred from processing a case onbehalf of a Negro employee in that situation, unless onereads the last sentence of the definition clause (thatdisparity alone is no indication of discrimination) modifiesthe literal application of 30 2 2 and 30.2.4 to mean thatthemere existence of disparity in wage rates andclassifications shall not be sufficient evidence, in and ofitself, towarrant a finding of discrimination The TrialExaminer is unable to read this meaning into the twosections and, therefore, finds that the proposal in theseareas would preclude the Union from processing the casedescribed.The next question is whether these proposals wouldprevent the Union from discharging its duty of fairrepresentationIn July of 1965, the Board certified to the parties that amajority of the Company's employees in an appropriateunit in a secret ballot had designated the Union as theirexclusive representative for the purpose of bargainingcollectivelywith the Company concerning their wages,hours and other conditions of employment. Under Section9 of the Act, that certification gave the Union the powerto enter into binding agreement concerning the wages,hours and working conditions ofallthe employees in theunitHowever, the statutory grant of such power levies acorrespondingresponsibilitytorepresentallsuchemployees fairly, i.e., in a nondiscriminatory manner,Ford Motor Company v. Huffman,345U.S. 330 TheBoard has held that failure to so represent constitutesgroundforrevocationofaUnion'scertification,IndependentMetal Workers Union, Local No I (HughesToolCompany),147NLRB 1573;Local1367,InternationalLongshoremen'sAssociation(GalvestonMaritime Association),148 NLRB 897. More recently, amajority of the Board (with judicial approval) extendedthe doctrine, holding that a breach of such duty by a 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion violated Section 8(b)(1)(A), (2), and (3) of the Act,Local Union No 12, United Rubber, Cork, Linoleum &PlasticWorkers of America, AFL-CIO,150 NLRB 312,enfd 368 F 2d 12 (C A 5) In addition, violation of suchduty exposes the Union to suit for injunction and/ormoney damages under Section 301 of the Act,HumphreyvMoore,375 U S 335,Vaca v Sipes,386 U.S. 171,with further exposure to liability under Section 703(c)(1)of the Civil Rights Act, 42USCA Sec 2000e-2(c)(l)On March 8, the Union commenced to correlate datawithregardtoeachemployee's job duties, jobclassification, rate of pay, color and union membershipOn the basis of that analysis, it appeared to the Unionthat wage inequities existed (1) between negro and whiteemployees within the same job classifications and (2)negro and white employees performing the same work butindifferent job classifications at different rates of pay. Inboth these areas, the Union believed it discerned a patternof discrimination wherein the Company paid Negroeslowerwage rates and assigned them to lower wageclassifications than whites performing the same workOnMarch 28, the Union furnished the Company with thetabulation of employee names, colors (white or Negro),classifications, job duties and rates of pay upon which itbased its belief.At that time the Union proposed asubstituteforthegeneralantidiscriminationprovisionagreed upon at an earlier date, which substitute wasspecificinbarringwageand/orclassificationdiscrimination on the sole basis of race, and suggested theCompany study the union tabulation for examples of theexistingsituationswhichneededrectification(jobclassification upgradings and wage increases which wouldequalizetheclassificationsandwage rates of allemployees performing the same work, regardless of color)Clearly the Union's proposal was within the normal rangeof compulsory bargaining subjects, i e , wage adjustments.Instead of responding to the union suggestion that itstudytheuniontabulationandmake a rationalexplanation of those discrepancies which the tabulationshowed and adjust those where no such explanation waspossible,onApril 11 the Company proposed that theUnion agree to foreclose itself from advancing any wageadjustment proposal for any Negro employee based onevidence that such negro possessed equal or superiorskills,serviceandproductiveefficiencyaswhitesperforming the same work but receiving higher pay and ahigher classification rankingAt the same time, theCompanymaintainedthepositionithadtakencontinuously on this issuethat there was no racialdiscrimination in the plantmeanwhile ignoring theunion tabulation and failing to submit any informationwhich would explain the differences appearing therein onother than racial groundsAt the May 19 meeting, theCompany persisted in this position and on June 10, whilesuggestingmeetings at some later date after a neutralconsultant had been chosen to review the wage histories ofallemployees in the unit and discuss the 24 specificinstances theUnion had previously cited of what itbelieved to be obvious cases of wage discrimination basedon race, nevertheless repeated its assertion that nodiscrimination existed and stated the cited cases werewithout meritIfind that were the Union to accept the Company'sproposed 30 2 2 and 30 2 4, it would be foreclosed fromprosecuting any case on behalf of a negro employee who,despite equal length of service, skill, productivity, etc ,with a white performing the same work, neverthelessreceived a lower rate of pay and a lower classification,and further finds that acceptance of those provisions bytheUnion would breach its duty to fairly represent theCompany's employees in the unit and expose it to legalliabilitiesunder Section 301 of the Act and Title VIi ofthe Civil Rights ActJThe Alleged Supervisor Threats of April-JuneIThe allegationsItisalleged that inAprilandMay Plant andProduction Superintendent Dubois told employees that theCompany would never deal with a union, that theCompany did not intend to sign a union contract (a repeatof his March statement), that the employees would bereceiving higher wages if there wasn't a union, and that ifaunioncontracteverwas reached, the employees'working hours would be reducedItisalleged that Foreman Nearoup Howard on orabout April 15 also told an employee that he was notreceiving amerit increase because of the Union, thatForeman Foman Tyler made a similar statement on orabout May I, plus statements on or about that date andon or about June 5, that working hours would be reducedifany labor contract was reached, that if the employeeswent on strike, those employees who did not strike wouldreceive promotions and wage increases while those whostruck would be replaced by standby crews the Companyhad ready and waiting It is alleged that Foreman JerryAshy told an employee on or about May 12 that he wasnot receiving a merit increase because of the Union andthat on or about May 15 Warehouse Foreman GeorgeAdams told an employee the Company did not intend tosign a union contract.2. Jon DuboisEmployee Sidney Benjamin testified that, while he wassweeping up in his work area sometime in May, Duboisapproached him and, in the course of their conversation,in response to an inquiry from Benjamin about a raise hehad requested earlier, stated that he could not giveBenjamin a raise just then because of the Union, thatthere were many other employees who deserved raises buthe couldn't give them any either just then because of theUnion, and that the employees would be making moremoney if it were not for the Union Benjamin alsotestified to a conversation a few weeks later at the plant inwhich Dubois asked him what he thought about the Unionand countered the response it was all right with thestatement that the Company just could not operate with aunion, and that when queried as to his reason for thatstatement, Dubois cited the example of Tex-Tube, anothercompany, stating that it had a 6-day weekly workschedule until it was organized but after the Union got inand secured a contract the work schedule dropped andclosed with the statement that Southwestern Pipe wouldshut its doors before it would have a union in the plant,before it would sign a contract with the Union.Employee Mack Bowie testified that in the latter partof April or early part of May Dubois approached him atthe job and,inter alia,commented that the Brown & Rootoperationwas so much larger an operation within thecomplex than Southwestern Pipe that the SouthwesternPipemillwould be closed down before a union waspermitted to get onto the premises through the back doorDubois confirmed the testimony of Benjamin and Bowiethat conversations had taken place between them about SOUTHWESTERN PIPE, INC.the times noted, but stated that with regard to a raise, allhe did was try to explain to Benjamin the way that anemployee received a wage increase and that it was a "littledifferentthatwhat it had previously been." Duboisconfirmed that he asked Benjamin what he thought of theUnion in another conversation, but denied that he toldBenjamin that the Company could not operate with aunion or that Southwestern Pipe would shut down beforeletting a union in, but merely tried to explain some of theadvantages and disadvantages of the Southwestern Pipeway of working as compared with a unionized plant, andmay have contrasted Southwestern Pipe with Tex-Tubeand pointing out that unions usually were opposed to a lotof overtime, that overtime had been cut down at Tex-Tubeafter the union got in there, that a lot of overtime wasbeing assigned at Southwestern Pipe, and that employeeswho worked a lot of overtime had higher yearly earningsthan they would if they just worked a 40-hour week, evenif their rates were higher.Dubois conceded he discussed the relative sizes of theBrown & Root and Southwestern Pipe operations and thefact the pipe mill was located behind the former's mainoffices (at its "back door"), but denied that he told Bowiethe pipe mill would be closed down before a union wastolerated on the premises3Nearoup Howard and Foman TylerEmployee Odis Dolphus testified that in late April headdressed an inquiry to Foreman Nearoup Howard abouta pay raise he assumed he would receive when he wasassigned to operate the test rack and still hadn't receivedwhen assigned to operate the griderHe testified thatHoward informed him that he couldn't be given a raise"because the Union had them tied up" without furtherexplanationDolphus testified that inMay anotherforeman, Foman Tyler, asked him if he had received hispay raise yet and, receiving a negative answer, stated "thisiswhat the Union will do for you " Dolphus testified thatTyler asked him if he could get by on a 5-day workweek(Dolphus was working 6 days and receiving 1 1/2 time forthe sixth day) and commented that was what the Unionwas doing, cutting it back to a 5-day week Dolphus alsorelated a conversation in June with both foremen whereinhe asked about the possibility of his promotion to aforeman job vacancy, in the course of which Tyler toldDolphus the Company had a full crew waiting to take theplaces of any employees who went on strike and thoseemployees who stayed in the plant when the strike camewould get the good jobs vacated by the strikersHoward testified that he recommended a wage increaseand job classification change for Dolphus and that theCompany's proposal therefor and request for concurrencetherein was submitted by the Company to the Union inwriting on April 14 (in the same document wherein awage increase and classification change was proposed forFrank Smith) He testified he correctly informed Dolphusin late April that his increase was tied up by the Union inthat it was awaiting union action on the April 14 proposal(which was approved as to the increase and denied as tothe classification change on May 19)Tyler denied that he told Dolphus the Company had afull crew waiting to take over the jobs of any strikers andthat the good jobs vacated by the strikers would be filledby those employees who did not join in the strike 14"Respondent states at p 112 of its brief that it did have a full crewavailable to take over operation of the plant in the event a strike occurred4 Jerry Ashy377Employee Albert Butler testified that about 2 monthsbefore the July 12 strike he asked Foreman Jerry Ashyabout a raise and Ashy replied that Butler would have tolet the Union get his raise. Ashy testified he did not recallthe statement attributed to him but very likely he did tellButler that he would not give him a raise and thatButler'sonly recourse was to have the Union try to get him one5George AdamsEmployee Floy Shepherd testified that around themiddle of May" Foreman George Adams engaged him inconversation at his machine, asking him what he thoughtabout a change from fixed to rotating shifts and that hereplied it didn't bother him one way or the other but thathe favored the change, that Adams then commented ontheUnion, stating that it was never going to get acontract(Shepherdwasaunionmember of thenegotiating committee)Adams denied ever having aconversationwithShepherd regarding the Union or acontract6The statements - summaryIfind that the subject of wage increases was discussedbetween Jon Dubois and Sidney Benjamin, NearoupHoward and Odis Dolphus, Foman Tyler and OdisDolphus, and Jerry Ashy and Albert Butler during Apriland/or May, that Ashy told Butler he would not give himan increase and it was up to him to try to get an increasethrough the Union, that Howard and Tyler informedDolphus of the actual situation regarding his wageincrease, i e., that it had been proposed by the Companyandwas held up awaiting the Union's concurrencetherewith, that Dubois went beyond an explanation of theprocedure for securing wage increases to suggest both thatBenjamin and other employees were being denied wageincreases and higher earnings because they decided onunion representation and to support traditional unionobjectives, and that Tyler went beyond his explanation ofthe status of Dolphus' wage increase to suggest thatDolphus' continued support of the Union's effort toaccomplish its traditional objective of wage rates sufficientto support a fair standard of living on a working scheduleof 8 hours per day, 5 days per week, would result in theCompany's lowering of his and his fellow employees'workweek and weekly wages i 6Ifurther find that the subjects of a union contract andplantclosurewerediscussedbyDuboiswithbothBenjamin and Bowie and by Adams with Shepherd inApriland/orMay and that in the course of thosediscussions Dubois and Adams conveyed the message thatthe Company was not going to tolerate union standards orunion representation on the premises jointly occupied byand that it did so when the strike occurred within the span of one shiftafter the time the strike commenced"He later changed his testimony,attributinga June date to theconversation,by relating it as having occurred after the change from fixedto rotating shifts,which occurred in the latter part of June"When"suggestions" or "predictions"are statements of what theemployercanandwilldo,as here, they constitute unlawful threats and notprivileged expressions of opinion under Sec8(c) of the ActSeeN L R BvKolmar Laboratories,Inc ,387 F 2d 833 (C A7),Wausau SteelCorporationvN L R B,377 F 2d 369 (C A7), InternationalUnion ofElectrical,Radio and Machine Workers,AFL-CIO v NL R B,289 F 2d757 (CADC) 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrown &Root and Southwestern PipeIfurther find that Tyler informed Dolphus that theCompany had a crew standing by to replace any Companyemployeeswho engaged in a strike and that thoseemployees who refrained from striking would receivepreferential treatment in filling any job vacancies createdby the strikeItisapparent that the supervisors took their cue inmaking statements to the employees from the propagandadistributed by the Company in the course of opposing theUnion's efforts to organize the plant, since much of thatmaterial draws upon comparisons with Tex-Tube, statesthatSouthwestern Pipe will not agree to the contractprovisions attained by the Union there, that the Unionwill be forced to strike to attempt to get them, that theCompany will replace the strikers, that all the employeeswill gain for their union support is loss of their jobs, andthat the Company as the result of the union certificationhad to temporarily refrain from implementing its programfor wage reviews and increases It was not difficult for thesupervisors, reading this line, to go one step further andpredict plant closure before acceptance of the Union andthe contract terms it normally sought The employeewitnesses' testimony to the conversations was substantiallycorroborated by the supervisor witnesses except in the keydetails,and it was well for them to do since, as theCompany points out, its official policy announced by itstop officials,was that only its top spokesman was toenunciate the Company's position and policies vis-a-vis theUnion.My findings above are based upon the factors justrecited plus the nature and character of the testimony as itdeveloped at the hearing and my observation of thedemeanor of the respective witnesses7. The effectof the statementsThe Trial Examiner finds thatAshy'sstatement toButlerand the statements of Howard and Tyler toDolphus of the actual situation regarding Dolphus' wageincrease were noncoercive I find that Dubois and Tylerinterferedwith, restrained,and coerced Benjamin andDolphus by Dubois'statement that Benjamin and hisfellow employees'support of the Union was causing theCompany to withhold wage increases from them that theywould otherwise receive andby Tyler'sstatements thatDolphus and his fellow employees'continued support oftheUnion would cause the Company to reduce thescheduledworkweek and that all strikers would bereplaced immediately and any good jobs vacated by themgiven to nonstrikers I also find that the statements ofDubois to Benjamin and Bowie and of Adams toShepherd that the Company would close the plant beforeit let a union in or signed a union contract interfered with,restrained,and coerced the three employees named.8.Responsibility of the Company thereforK The June Shift ChangesPrior to the Union's July 1965 certification and to Juneof 1966, the Company maintained a three-shift operation(8 a m -4 p m, 4 pm - midnight, midnight - 8 am)and made permanent employee shift assignmentsManylong-service employees, includingmany of the unionleaders,were assigned to the less desirable afternoon(swing) and night (graveyard) shifts.The Union proposed early in the negotiations that thecurrent practice of fixed shiftassignmentsbe preservedbut that employees be afforded the right to exercise shiftpreferenceon the basis of their length of service(seniority), and that all existing benefits not specificallyenumerated in the contract be continued unchanged duringitsterm except on mutual agreement between theCompany and the Union to the contrary The Companycounteredwith language in its management rightsprovision proposal which it believed would assure to it thesole and exclusive right to assign employees to shifts as itpleased and a waiver provision proposal which it believedwould assure to it complete freedom of action in areas notspecifically set out in the contractThe parties agreed at the outset that any agreementsreachedduring the negotiationswere tentative andconditioned on agreement on a complete contract and atno time subsequent modified this agreement The Unionfurther indicated during the negotiations that all itsproposals were to be considered active proposals pendingcomplete agreement. The Company actively pursued itswaiver and management rights proposals."The Company was acutely aware of dissatisfactionamong the swing and graveyard shift employees and theconsequent appeal of theunionproposal, particularly tothe long-service employees. In early June, the Companyhad its supervisors conduct a written poll among theemployees to determine their receptivity to a change fromthe existing system of employee assignment to fixed shiftsto a system of 4-week rotating shift assignments, i e , 4weeks on day shift, 4 weeks on swing shift, 4 weeks ongraveyard shift, etcGenerally the day shift employeesopposed the change while the employees on the othershifts supported it "In any event, on June 10 the Company posted thefollowing notice on its bulletin boardsPlant NoticeBeginningMonday, June 13, 1966, regular shift workinghours will become effective as followsDay Shift7:00 A.M. to 3 00 P M.Swing Shift3 00 P.M. to 11 00 P MGraveyard Shift11.00 P.M to 7 00 A M.BeginningMonday, June 20, 1966, certain departmentswithin the plant will begin a trial rotation of shifts on a4 weeks rotation basis. Your immediate supervisor willWhile the Companydisclaimsresponsibility for thestatementsmade by the supervisors on the ground itsofficialpolicydifferedfrom that expressed by suchsupervisors and its chief spokesman so declared, it hasgenerallybeen held that the Company is neverthelessresponsible therefor (see casescited in Section II, H,above andN L R B v. Schaefer-Hitchcock Company,131 F.2d 1004, 1007 (C A9),N L R. B v. Cities ServiceOil Company,129 F.2d 933, 937 (C.A 2), and I so find"The respective proposals were discussed at various negotiations sessionsboth prior to and during the 10(b) period and were tentatively resolved inNovember 1966 (after most of the Union's supporters among theemployees had been replaced in the plant and the strike had beenabandoned)with the Union's acceptance of the Company's proposals andabandonment of its own"A company official advised an employee who wished to change hisresponse in the poll that he would make the change but it did not reallymatter since the Company was going to make the change anyway SOUTHWESTERN PIPE, INCadvise you regarding this change/s/ Norman WhitakerNorman WhitakerPlant ManagerThe changes were carried out in accordance with thenoticeIt is undisputed that the Company did not notify orconsult with the Union at any time prior to conducting itspoll,posting its notice or changing the employees' shiftstarting times and shift assignmentsOn the basis of the foregoing, the Trial Examiner findsthat the Company unilaterally and without prior notice toor consultation with the Union in early June queried itsemployees' desires re changes in the shift assignmentsystem by means of a written poll, on June 10 announceditsdecision to change from a fixed shift assignmentsystem to a rotating shift assignment system on a 4-weekrotation and to change the start and quitting times of eachshift, and on June 13 and 20 made the respective changes,and thereby failed or refused to bargain in good faith,N L R B v Katz,369U.S736,SmithCabinetManufacturing Company, Inc,147 NLRB 1506, etcL.The Union Reactions and ReportsThe Union generally kept its membership informed onmatters affecting them and its reaction to the events whichtranspired in the negotiations and at the plant throughSunday meetings and the constant contact between itscommitteemen and the employees at the plant.At about the same time he felt it necessary to bringDixie into the negotiations (March), Ray reported hisreaction to the Company's tactics and strategy in thebargaining sessions (see Section II, F, above) at a unionmeeting (March 13) and took a strike vote The vote waspractically unanimousThe International Union about aweek later authorized Ray to release its strike sanctionwhenever in his and the committees' judgment thesituation warranted a strikeDixie attended a membership meeting in early May. Hereported his discouragement over the Company's conductin the negotiations, particularly with reference to what heconsidered its elaborate and unlawful proposals toestablishacomplaintprocedurewherein individualemployees could bargain with the Company concerningwages, hours and working conditions and reach agreementthereon without the intervention of the Union so long asthematter was not specifically covered by the contractand to establish a procedure for processing discriminationdisputes wherein the Union would be barred from utilizingthe basic evidence it had developed on the subject. Dixieconfirmed Ray's earlier expressed view that the Companywas not bargaining in good faithThe committeemen likewise were conveying to theemployees during the entire 10(b) period reactions similarto that expressed by Dixie and Ray based upon theCompany's actions and events described in this report.M. The Company Motive During the 10(b) PeriodPreceding the StrikeAs noted heretofore, at the commencement of the 10(b)period (early February), the parties had reached tentativesettlements in 14 subject areas and partial agreement in 2others.Except in minor matters, all of the settlementsreached concerned subjects either where the Company waslegally obligated to perform (payment of 1 1/2 time after40hours- Fair Labor Standards Act; veteransreemployment rights- Veterans Reemployment Act;379union recognition- National Labor Relations Act, etc )or where the settlement conformed to existing companypractices (lunch periods, shift schedules and premiums,etc )By the last negotiations session prior to the strike(May 19), the parties reached tentative settlements in onlythreemore areas (leaves of absence, jury service andretention of the Company's profit-sharing and pensionplan) and those on the basis of existing practice.While Section 8(d) of the Act limits the obligation ofthe parties to meeting at reasonable times and places anddoes not compel them to agree to any proposal or tomake any concession, it and Section 8(a) of the Act doesrequire that each party bargainin good faithwith respecttowages, hours and other terms and conditions ofemploymentBased upon the totality of the Company's conductheretoforeenumerated,Ifindthatintheperiodcommencing with early February to the date the strikeoccurred the Company did not bargain in good faithThere is no doubt of the Company's initial oppositionto having a union in the plant; witness its campaignpropaganda Its continued opposition to the Union isevidenced by its refusal to go beyond the technicalminimums (meeting, discussing and making concessionsonly in areas of legal obligation, conformity to existingpractice or on minor matters) in the negotiations duringthe 10(b) period prior to the strike which, coupled with itsactive advancement of proposals no union could possiblyaccept (individual bargaining, bar from use of wage dataindiscrimination cases),meanwhilemaking unilateralchanges in working conditions accompanied by threats ofearning reduction, job replacement, no contract protectionand plant closure, is hardly conducive to a finding thatsubsequent to the Union's certification the Companyaccepted the employees' choice of union representationand was negotiating with the Union in a good-faithattempt to arrive at a mutually acceptable contractBaseduponhisearlierfindingsconcerningthethreatening nature of the Company's February 11 letter,Dubois'March threat to Flowers, the Company's April 14unlawfulnondiscriminationproposal,the threats byDubois, Tyler, and Adams to Benjamin, Dolphus, andShepherd of economic loss, plant closure and no contract,plus the advancement of obviously objectionable proposalssuch as individual bargaining on matters not covered bythe contract coupled with a proposal wherein the Unionwould waive its right to bargain on such matters and theCompany would have complete discretion therein, etc , Ifind and conclude that the Company was not bargainingin good faith in the 10(b) period immediately precedingthe July 12 strike.N The Gray DischargeWord reached the plant manager, Norman Whitaker,that an altercation had taken place on July 11 betweenJames H. Gray and his supervisor in which the latterupbraided Gray for his failure to comply with a companyrequirement to wear safety shoes and the former becameabusive and threatening to the foreman. Whitaker decidedto talk to Gray about the matter and get his story and so,on July 12, he sent word that he wanted Gray to report tohis office when he came into work (Gray worked the 11p.m.-8 a in. graveyard shift). Gray refused to go unlessaccompanied by his committee (Gray himself was a unioncommitteeman).Whitaker directed a supervisor to tellGray either to report to his office, alone, or leave theplant. Gray elected the latter course. 380DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn September 22, the Charging Party commenced itsunsuccessful effort to persuade the General Counsel toissue a complaint on its charge that Gray was dischargedbecause of his activities for and membership in the UnionThe General Counsel refused to issue such complaint, inessence finding that Gray was discharged for cause andnot because of his activities on behalf of or membership intheUnion. In view of this determination by the GeneralCounsel, the Trial Examiner denied the Charging Party'smotion in the course of the hearing to amend thecomplaint and add the name of James H Gray to the listof alleged discrimmatees contained on an attachmentthereto as to whom reinstatement was soughtOn December 8, 1967, the Charging Party in essencerenewed his motion by letter, citing the case ofTexaco,Inc ,Houston Producing Division,168NLRB No 49, asgrounds therefor.Respondent opposed on the groundTexacowas not in point since no proceeding wasconducted regarding Gray's alleged misconduct at whichany question of his entitlement to representation could beraised and Gray elected to leave the plant without at anytime knowing the reason why Whitaker wanted to see him(itcould have been to discuss an insurance claim, anotheremployee, etc )He also noted that the General Counselhad control of the pleadings and had seen fit not to addGray's name to the list of alleged discrimmatees and thatthe issue had not been litigated before me. The GeneralCounsel also filed opposition on the ground the ChargingParty's letter was improperly filed as a supplemental briefnot authorized by the Board's rules and because theGeneral Counsel fully considered the Union's charge withrespect to Gray with awareness of the fact that complainthad issued in theTexacocase and decided that a similarcomplaint was not warranted in this case and theTexacodecision in nowise changed that view On January 2, 1968,the Trial Examiner advised the parties he would adhere tothe ruling made at the hearing denying Charging Party'smotion to amend the complaint to include James H. Grayas an alleged discrimmateeThe record discloses that Whitaker wished to see Grayinorder to query him with regard to a reportedaltercation between Gray and his foreman the previousday, clearly it is possible (if not probable) that if in thatinterrogationWhitaker secured admissions from Gray thathe had been abusive and threatened his foreman, disciplinewould have been forthcoming. A question then arises as towhetherTexacostands for the proposition that anemployee is entitled to union representation on his requestat an interrogation leading toward possible discipline, doesitfollow, then, that on the basis of the record disclosurethat Gray was discharged for exercising his lawful right torefuse to attend a disciplinary interview without unionrepresentation support a finding that a strike based in parton that discharge was an unfair labor practice strike9In my view such a finding would be supportable were itnot for the fact Gray did not know but could only havesuspected that Whitaker intended to conduct a disciplinaryinterview; this same state of knowledge concerning thecharacterof the interviewmust be imputed to theemployees and the Union. Had Gray attended Whitakeras requested and, upon learning that Whitaker wished tosecureadmissions from him on the basis of whichdisciplinary action was to be taken and which were to beused as evidence against him in the event he and theUnionprotested,denialofhisrequestforunionrepresentation at that point and discharge for refusal toparticipate without it would come within the purview oftheTexacocase and warrant consideration on the issue ofwhether a subsequent strike in protest of such a dischargewas an unfair labor practice strike0 The Strike and its CausesWhen the employees on Gray's shift learned what hadhappened and other committeemen were apprised thereof,itwas felt that this was the final straw, that this was thefinishing touch to the frustrations and dissatisfactionswhich had developed among them over the reported lackof progress and failure of the Company to bargain in goodfaith in the negotiationsThey, therefore, went out onstrike shortly before midnight on July 12.Both employees and committeemen testified theirmotivations in participating in a strike following the Graydischarge was a mixed bag, triggered by the discharge butresulting from their accumulated frustrations over theCompany's actions noted heretofore as evidence of itsfailure to bargain in good faith. On consultation betweenRay and the committee, the Union's formal strikesanction was released for the same reasons.I therefore, find that the Company's failure or refusalto bargain in good faith in the negotiations preceding thestrikeand its effecting unilateral changes in workingconditions and its threats to employees were substantialmotivating factors precipitating the employees' decision tostrike on July 12 and the Union's decision to sanction andsupport such strikeP The July 13 LetterThe next day after the strike commenced, the Companyby Attorney Brown sent the following letter to the UnionMr. C T. RayUnited Steelworkers of America1104 Continental BldgHouston, TexasRe.Southwestern Pipe, IncDear Mr RayAs you know, the strike which commenced just aftermidnight on the morning of Wednesday, July 13, 1966,occurred as a walk-out lead by J H. Grey. Mr. Grey'ssupervisor had instructed him, when he had arrived atwork for the beginning of his shift, to report to theplantmanager.Mr Grey refused to carry out theseinstructionsunlesshecouldcarrywithhim acommittee, and he was told by the foreman that theinstructionswere for J. H. Grey to report and thatunless he did report as instructed he would not beallowed to work J H Grey refused to carry out theseorders and left the premises taking with him many ofthe other workers. For this act of insubordination andrefusal to obey orders, Mr. Grey has been terminatedas an employee of Southwestern Pipe, Inc.With respect to the other strikers, the plant managerhas been given the following instructions.IJH Grey is terminated immediately forinsubordination.2.All other strikers are terminated immediately forfailure to report to work3.All employees who do report to work, even afterinitiallyparticipating in the strike, will be reinstatedexcept:(a) J. H Grey (b) any other person who hasbeen permanently replaced. SOUTHWESTERN PIPE, INC.4Temporary replacements are to be employedwhere ever required in order to continue operation ofthe plant5Permanent replacements for all strikers will beobtainedasquicklyasqualifiedpersonscanberecruited In this connection (a) no regard will be giventoshiftsordepartment assignments (b) Primaryemphasis will be placed upon replacing men in keypositions in the mill.6An attempt will be made to fill the vacancies inkey positions by promotion of existing employees whoare continuing to work and who are qualified to fill thepositions vacated by strikersWe will request that you convey to all of the strikingemployees that you represent a full explanation of thisaction being taken by the CompanyWe hope that youwill prevail upon the employees to call off their strikeand return to work immediately so as to minimize therisk that they will lose their position by replacement.Very truly yours,/s/William A. BrownWilliam A. BrownThe General Counsel and Charging Party contend thatby this letter (and termination slips sent the individualemployees containing the notation, termination date-July 13, 1966reason for termination- failure toreport for work) the Company discharged employees whoparticipated in the strike.The Respondent contends that the word "terminate"does not mean "discharge" and is only an administrativedevice employed by the Company for its convenience inclosing pay records prior to end of the normal pay periodsto permit immediate payment of wages due and for itseffect in similar areas (pension and profit sharing, hospitaland surgical insurance, etc ).It is noted at the outset that both J. H Gray and allother strikers were "terminated", however, the Companydoes not quibble over the use of the word "discharge" ascorrectly characterizing its action concerning GrayIt is notable that the letter of July 13 carries out theexact terms of the February It discharge threat andcontains the very promises and assurances expressed byForeman Tyler to employee Dolphus - that the strikerswould be replaced immediately and the nonstrikers wouldbe promoted. In addition, the writer of the letter - MrBrown - stated to Union Representative Smith when headvised Brown several of the strikers were coming to theplant to collect their checks that. "They are no longeremployees of the Company. Our position is that they havebeen terminated and we don't want them around ourproperty any longer " In addition, the Company informedtheTexas Employment Commission in response to aninquiry as to the reason for their unemployment that thestrikers'"employment was terminated on July 13, 1966when (they) failed to report to work because of (their)participation in a labor dispute " Certainly the Company'saction was consistent throughout - and in accord with aprovision of its personnel manual for both Brown & RootandSouthwesternPipe,wherein it is directed thatemployees shall be terminated for failure to report towork "in all cases of failure to report because of labordistrubances, strike, picketing, etc."The Company correctly states that it did restore toemployment strikerswho abandoned the strike andapplied for a job before their former jobs were filled by areplacement. However, this does not destroy the messageconveyed by the letter - that all strikers were discharged;that permanent replacements were being hired to replace381allstrikers,and that only strikers who abandoned thestrikeandappliedforworkbeforepermanentreplacements were secured for their jobs would be rehired.Itisthemessage conveyed to the employees that isdeterminative.N L R B v Comfort, Inc ,365 F.2d 867(CA 8).Based on the foregoing, I find that by its July 13 lettertheCompany discharged those of its employees whoengaged in a strike commencing July 12 because of theirparticipation in the strikeQ. The AllegedSupervisorStatements of JulyEmployee Frank Smith testified that about a week or10 days after the strike started Superintendent Duboisstopped his auto near the picket tent outside the plantgate and he asked Dubois to loan him $5, to whichDubois replied that he didn't have any money andsuggested that Smith come back to work and earn some;thathe replied he would not come back until theCompany signed a contract, to which Dubois rejoinedwith the statement that "This Company is not going tosign a contract I have told you over and over that Brown& Root will never sign a contract " Smith testified thatemployee JC.Bradshaw then came near and askedDubois when the Company was going to sign a contract,to which Dubois replied that there wasn't ever going to beany contractNeitherBradshaw nor Glover, who Smith testifiedresponded in the affirmative when he asked him if heheard Dubois' statement, corroborated Smith's testimony.Smith's pretrial affidavit stated that Dubois was on foot,Dubois concedes on a few occasions he spoke to thepickets on going off shift from his auto, that Smith didask him for money on one occasion which he refused tosupply on the grounds he did not have any, but denied anyconversation with Smith regarding a contractIt is difficult to reconcile Smith's testimony that Duboisstated at the gate he had told Smith over and over thatBrown & Root will never sign a contract with his latertestimony that Dubois did not make a similar statementto him at any previous time It is likewise noted that histestimony as to Dubois' remarks about a contract werenot corroborated by other employees at the picket tent atthe time, and that he said Dubois pulled over and stoppedhis car, which would be difficult at a shift change with anarrow road and moving trafficBased on the foregoing, I find that Dubois did not stateto Smith about a week or 10 days after the strike startedwhile in his car proceeding out beyond the plant gate thatthere wasn't ever going to be a contract.Employee J C Bradshaw testified that in late July heplaced a call to Dubois from his home to Dubois' homeafter receiving a message that Dubois wanted him to call.He testified that Dubois tried to persuade him to return towork, stating he had a large family to support and theCompany had a good job there for him, and whenBradshaw queried him about getting a contract Duboisanswered that Southwestern Pipe was part of a bigorganization and if Southwestern Pipe ceased business,Bradshaw would have a place in it; that the union attemptto get a contract with the Company was like his sontelling him he wanted a swimming pool in the backyard,for which the boy would just get a spanking and an orderto get in the house Bradshaw further testified that'Duboisreminded him of how some of the machines of the plantwere packaged up in grease when Bradshaw was firstemployed and said that was the way they would be again 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDbefore the Company ever signed a contract with theUnionDubois confirmed asking Bradshaw to call him and theconversation, and stated he wanted to talk to Bradshawbecause he was interested in his personal welfare (thoughconceding under cross that he was also motivated by theCompany's need for experienced mill operators at theplant).He corroborated Bradshaw's testimony that hesolicited him to return to work and warned him he couldhave a hard time securing employment if he did not returnand that he referred to the Company being part of a largeorganization and capable of taking care of those whosupported itDubois denied that he made any reference totheUnion's inability to get a contract or stated theCompany would cease business before it would enter intooneBradshaw's version is consistent with earlier statementsmade by Dubois, and Bradshaw impressed me as anhonest, forthright witness. His testimony is creditedI find that in the latter part of March Dubois interferedwith, restrained, and coerced Bradshaw in the exercise ofhis Section 7 rights of the Act by soliciting him to returnto work and threatening him with plant closure before theCompany would sign a contract with the Union, furtherfinding that such threat was not privileged free speechunder Section 8(c) of the ActIfurther find that the Company is responsible thereforfor the reasons cited in Section II, H, and J, aboveR. The August NegotiationsThe last negotiations meeting before the July 12 strikebegan took place on May 19. The parties next met onAugust 11. Dixie announced at the outset that his mainpurpose was to determine what job openings there wereand to determine if the strike could be settled Brownasked what had caused the strike. Dixie characterized theGray discharge, the shift change, the Company's lack ofgood-faith bargaining and Brown's discharge letter of July13 as unfair labor practices causing the strike and statedhe wanted the men returned to work and a good-faithattempt to reach a contract settlement. Brown advisedDixie that the Company was recruiting permanentreplacements for the strikers and that he would adviseDixie later what jobs were still available by letter. Dixiedid not wish to proceed further, but Brown insisted on afurther discussion of contract differencesDixie repeatedhis objections to the legality of the racial discriminationprovisionsfoundunlawfulheretoforeand told theCompany the Union probably would accept theCompany's position on the balance of the issues to reachacontract settlement, i.e., theUnion was ready tocapitulate if this one matter could be resolved. Brownasked how Dixie would cure the illegality and DixiesuggesteddeletingtheobjectionablelanguageThemeeting closed with agreement by Dixie to submit a list of10 names from which the Company was to pick thediscrimination consultantS The September 9 and Subsequent ReinstatementOffersOn September9UnionRepresentativeC.T.Raywithdrew the pickets from the plant and accompaniedapproximately 80 strikers onto the plant premises. He hadpreviously(September 7) written a letter to Whitakerstating that the Union on behalf of the strikers "pursuantto specific authorization from them in this regard herewithmakes an unqualified and unconditional offer on behalf ofeach and every striking employee to return to workimmediately or as soon as employment is availableAccordingly, this letter will serve to notify you that eachand every one of the striking employees is making anunqualified and unconditional application to return towork for your Company and that each and every one ofthem requests that his application be considered as acontinuingofferand application to return to workwhenever employment is available " The Union went onto set out its position that the strike was an unfair laborpractice protest and that the strikers were entitled toreinstatement, regardless of replacements, but carefullypointedout that the offer to return to work wasunconditional and unqualified by this statement of theunion position, nor a waiver of the Union's right to pursuelegal means of redress through this case.Whitaker had not received Ray's letter prior to thetime Ray and the 80 strikers presented themselves, butwas informed of their intention to return before theirarrival.He distributed two forms to the returnees to fillout and return to him and announced there were not anyjob openings (on August 22 in support of his petition foran election, Brown stated that the Company had a fullwork force of 29 nonstrikers, 11 strikers who hadabandoned the strike and 123 permanent replacements forthe remaining 116 strikers, plus 7 additional employees),that the replacements who had been hired would not bedischarged and that as vacancies occurred through normalplant turnover, the strikers' applications would be givenconsiderationThe strikers were offered employment atconstruction projects operated by Brown & Root with theopportunity to return to the Company as vacanciesoccurred in their former jobs. From time to timethereafter, the Company offered jobs to small number ofstrikers both at the Company and at Brown & Root, andfrom time to time some of the strikers were returned totheir former jobsOn the basis of the foregoing, I find that the strikersmade an unconditional offer to return to work onSeptember 9, that the Company refused to reemploy themin their former or substantially equivalent fobs," and thatthe Company subsequently did offer individual and smallnumbers of the strikers reemployment at their formerjobs.T. Prolongation of the StrikeIfindthattheCompany's poststrike actions ofdischarging the strikers, threatening employees with plantclosurerather than execution of a union contract,continuedadherence to the unlawful aspects of itsproposalsnoted heretofore and failure or refusal toreemploy the strikers upon their unconditional applicationtherefor on September 9 and offer of individual andsporadicreemployment thereafterasareasonableconsequence thereof caused the prolongation of the strike.U The November NegotiationsThe only other poststrike negotiation meetings betweenthe parties beside the August 11 meeting took place onNovember 17 and 23At the November 17 meeting, the Company selectedDr J B. Jones, Dean of Students at Texas Southern"I find that offers of construction employment with Brown & RootCompany are not offers of equivalent employment,since such jobs,for themost part laborer jobs,entail different duties, require outside work underoftentimes more unpleasant conditions than at the Company, require travelwith consequent transportation difficulties, etc SOUTHWESTERN PIPE, INC.University, as the consultant on discrimination, from thelistof 10 submitted by Dixie per agreement on August 1 lThe Union again sought to secure the reinstatement ofthe strikers and repeated its position that it was an unfairlabor practice strike The Company adhered to its positionthat the strike was economic and that it would reemploystrikers as and when vacancies occurred in the strikers'former jobs.TheUnion reiterated its position concerning theillegalityof the Company's nondiscrimination proposal;the Company proposed that Dr Jones be brought into thenegotiation of the language of the discrimination proposalThe Union stated it was its understanding of the companyproposal that Jones would come in to assist in adjustingcases of alleged discrimination after the contract wasexecuted, not to assist in the negotiation of a contract.Finally, the Company on November 23 submitted arevisedproposalon discriminationwhich the Unioncharacterized as a major move to meet the objections ofillegality raised by the Union (which indeed they were)and stated it wished to study them The revisions were asfollows:30 2.2 It is recognized that the employer follows aninformal system of merit evaluation on the basis ofwhich wages are determined within the range of wageratesestablished for the classification of employee.Disparity of wage rates for individual employees, withintherangeofwageratesfortheemployee'sclassification,pursuant to employer's merit program,shallnot constitute discrimination as defined herein,notwithstanding the employer'smerit evaluation isshown to be individually unfair, unless it be shown thatthedisparitiesare the result of an intention todiscriminatebecauseof race, color, religion, sex,nationalorigin orunionism30 2 4 It is recognized that the employer follows asystem of classifying and compensating individuals on abasis of individual capability and value as an employee,taking into account versatility in the types of work theyare capable of performing and the entire range ofvariables in human behavior and characteristics, andthat except where the work is of a nature that can besatisfactorily performed by male or female employeestheCompany does not generally follow the principlethat equal jobs (i.e , the same job, or work requiringequal skill, effort and responsibility) shall receive equalpay The fact that employees in different classificationsand rates of pay are assigned to the performance of thesame taskshall not constitute discrimination as suchterm is defined herein, unless it be shown that thedisparities are the result of an intention to discriminatebecause of race, color,religion,national origin orunionism.There were no further meetings between the partiesprior to the hearing in this case.v. The Company Bargaining After the StrikeIhave entered findings that the Company's bad-faithbargaining,unilateralchanges of working conditions,threats, striker discharges and refusal to reemploy thestrikers in their former jobs upon their unconditionalapplication therefor both caused and prolonged the strikeof July 12, a question remains as to whether its conductthereafter cured or mitigated the effect of these actions.On August 11, the Company continued to adhere to itsunlawful proposals despite the Union's indication that ifthese could be rectified it was prepared to concede the383balance of the disputed contractissues andcontinued inthe position expressed in its July 13 letter that it wouldonly reemploy strikers whose jobs had not been taken byhired replacements.While inNovember the Company rectified thedeficiencies in its unlawful nondiscrimination proposal,this came after the Union had withdrawn its pickets, afterthe Union on behalf of the strikers had unconditionallyoffered to return to work, and when the Company stillcontinued in its policy of offering piecemeal reemploymentto the strikers as a when vacancies occurred in theirformer employmentOn the basis of the foregoing, I find that the Companycontinued to bargain in bad faith after the strike andthrough the time period covered above.W Violationof the ActIfind on the basis of the findings which appear inSection II,A, through V, above that the Companyviolated Section 8(a)(1), (3), and (5) of the ActThe Company violated Section 8(a)(1) of the Act.1.On or about February 1 l by Plant Manager NormanWhitaker's letter threatening to discharge any employeeswho subsequently participated in a strike (see Section II,D, above),2On or about March 15 by Plant and ProductionSuperintendent Jon Dubois' threat to employee FrederickFlowers that the Company was not going to tolerate aUnion in the plant (see Section II, H, above),3InMay by Dubois' coercive interrogation ofemployee Benjamin about his union views and threats thatthe employees' earnings were detrimentally affected byemployee support of the Union and its objectives (seeSection II, J, above);4InMay by Foreman Foman Tyler's threat toemployee Odis Dolphus that the Company would lowerthe work schedule if the Union succeeded in securing acontract and would replace any employees who went onstrikeand give any good jobs vacated by strikers tononstrikers (see Section II, J, above),5.InMay by Dubois' threattoBenjaminthat theCompany was not going to tolerate union representationor the institution of union standards at the plant and thatitwould cease operations before permitting either (seeSection II, J, above);6.InMay by Foreman George Adams' threat toemployee Floy Shepherd that the Union was never goingto get a contract (see Section 11, J, above),7InJulybyDubois' threats to employee J. CBradshaw that the Union would never get a contract andthat the Company would cease operations before it wouldsign a contract with the Union (see Section II, Q, above);The Company violated Section 8(a)(3) and (1) of theAct1.On July 13 by Attorney Brown's letter dischargingallcompany employees who participated in a strikecommencing the previous day (see Section II, P, above),2.On September 9 by refusing to reinstate strikers whomade unconditional application to return to their fobs andthereafter by its piecemeal offers of such reinstatement,30(see Section II, S, above),"Since I find that the strike was caused and prolonged by the companyconduct set out in this section and preceding sections, it follows that thestrikerswere unfair labor practice strikers and I so find,unfair laborpracticestrikersareentitledtoreinstatementuponunconditionalapplication therefor,without regard to whether replacements have been 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company violated Section 8(a)(5) and (1) of theAct.1.By its April 14 proposal of and insistence throughNovember 23 by Attorney Brown upon union acceptanceof provisions within a supposed nondiscrimination clausewhich would preclude the Union from performance of itsdutytofairly,equallyandwithoutdiscriminationrepresent theCompany's employees and which wouldexpose the Union to legal liabilities (see Section II, I,above),2By its June poll by its supervisory staff of itsemployees' desires with regard to fixed versus rotatingshifts and its subsequent changes in shift starting timesand to rotating shifts without prior notice to orconsultation with the Union (see Section II, K, above),3By its failure and refusal to bargain in good faithwith the Union concerning the wages, hours, and workingconditions of its employees on and after early February(see Section II, A, through V, above).X.Disqualification FromReinstatementThe Companyalleges in itsanswer to the complaintthat employeesMackBowie,R.BChreene,OgiliviaGayfield,HarveyHarps, James Harris, Robert Hill,James Gray, Odis Lewis, and Frank Smith should bedeclared ineligiblefor reinstatement under any orderissued inthis case by reason of their misconduct duringthe course of the strike. Evidence was developed by theCompany concerning the conduct during the strike ofthesenine strikersand JamesMiles,JamesGray'sbrother,General Glover, J. C. Bradshaw, Floy Shepherd,Leroy Valley, Herman Goldsmith,and Bennie Jones.1.The LeonBrown incidentsDuring the period immediately after the strikecommenced, the Company scheduled a two-shift operationof 12 hours per shift, 7 a.m. to 7 p m., and 7 p.m. to 7a m On July 14, Leon Brown, a negro employee, left theplant in the auto of Douglas Phillips, a white employee,following the completion of their work on the first shift.There was a line of cars leaving the plant parking lot bythe Bringhurst gateA number of witnesses sponsored byboth the General Counsel and the Company agreed intheir testimony that there were two pickets carrying signsat the gate and a maximum of 20 strikers scatteredaround the area outside the gate, most of them at or neara tent maintained for the picket captains and pickets(picketsweremaintainedatpositionsotherthanBringhurst), and that cars were parking along both sidesof the road leading out from the gate to the mainhighway.As Phillips' auto passed beyond the gate, itstopped abruptly to avoid collision with an auto driven byOdis Lewis in which Harvey Harps was a passenger,which had backed into the intersection from a side cutoffin order to move in the same direction in which Phillipswas going. Phillips threw his car into reverse and collidedwith the car behind him Lewis and Harps both left thecar in which they were; Lewis looked down at the rear ofplaced in their jobs and whether such replacement requires the dismissal ofsuch replacements,MastroPlasticsCorporationvN L R B,350 US270 Sinceallsuch strikers have a right toimmediatereinstatement uponapplication,it follows that attempted piecemeal reinstatement to individualor small numbers of strikers did not extinguishthe Company's liability andcontinued violationof the Act,Robert S Abbott Publishing Co ,139NLRB1328,NL R B v Poultrymen's Service Corp,138 F 2d 204 (C A3)his car, came up to Phillips' car window, bent down andlooked in at him. Phillips had the window rolled up andthe door locked. He did not hear Lewis say anythingHarps walked back alongside the other side of Phillips'car but did not say anything either The two returned totheir car and subsequently drove off In the interim,however, after Phillips had collided with the car behindhim, he killed his engine, while his car was still standing,Frank Smith crossed the street in front of Phillips' car,cursed and threatened Leon Brown for working during thestrike, and struck him a blow in the face (Brown's windowwas down). Phillips had his auto started about then andquickly swung around Lewis' car and headed for thehighway.While he was under way, Brown took a pistolout of a bag between his legs, opened the door on his sideand fired back toward Smith and others in the area, whoscattered and dropped to the ground. No one was hitThe evidence establishes that Robert Hill was one ofthemen carrying a picket sign at the gate when thePhillips car came through it, and that Chreene, Shepherd,and Gayfield were three of the persons in the area outsidethe gate The evidence establishes that J. C Bradshaw wasin the area for part of the evening, but is conflicting as towhether he was there at the time the incident describedabove occurred ZiLater that evening, George Gayfield pulled up in a caroutsideBrown's house and asked Brown to come out,saying he wanted to talk to him, and mentioned theshooting incidentBrown refused to come out Gayfieldleft.Brown testified that Gayfield did not make anythreats to him.The next night Brown left the plant in the auto ofClarion Hightower. A car driven by General Glover withFrank Smith at his side followed the Hightower car. At atraffic stop,Glover's car pulled up to the left of theHightower car. Smith told Hightower several times tostop hauling Brown and, receiving no answer, flicked a litcigarette against the side of Hightower's head. Glover saidnothing and testified he did not observe the cigaretteincident.2The Lou JoffrionincidentOn or aboutJuly 17,Mack Bowie, James Harris, andLeroy ValleyvisitedLou Joffrion at his home. LeroyValleydirected the others to it, as he was the only one ofthe three who knew where Joffrion lived Bowie believedhe was a distant relative of Joffrion,but neither were sureof it. Bowie and Harris related that the purpose of theirvisitwas to convey wordfrom CT Ray, the unionrepresentative in charge of the strike,that the Unionunderstood Joffrion'sproblems and had no objection tohis return to work at the plant(Joffrion had sufferedseriousburnswhich caused a partial loss of physicalability and required further surgery costing about $7,000,which the Company was to pay for, and the Company hadkept him at work in a job whose duties he was stillcapable of performing,and it was obvious he would havedifficultysecuring other employment)Valley did nottestifyJoffrion stated that the three expressed concernthat he might be hurt if he worked at the plant,that many"I do not find it necessary to resolve the conflict in testimony regardingBradshaw's presence at or near the gate during the time the Phillips' carwas stopped on the basis of his ruling below that Bradshaw's reinstatementisnot at issue before him and that in any event mere physical presencenear the gate on July 14, even if established, is not sufficient ground uponwhich to base a disqualification finding SOUTHWESTERN PIPE,of the strikers were incensed about it, that he told them hecouldn't get another job and that the Company hadpromised to pay for needed future surgery, and that theystated they would tell the boys thisA day later, amolotov cocktail was thrown through Joffrion's frontdoor, but failed to ignite. General Glover testified heheard Leroy Valley tell another employee (who was notcalled to testify) that he had thrown the device throughJoffrion'sfrontdoorA written statement taken byCompany Attorney Brown prior to Valley's reinstatementcontains a denial that he had done so.3.The William Foley incidentWilliam Foley, a negro, continued to work when thestrikeoccurred.Shortly after the strike began, FrankSmith and James Gray's brother and another manfollowed Foley's auto in a black Chevrolet when Foley leftthe plant after completing his shift, and did the samething the next day After it was dark on the second night,a molotov cocktail was thrown at Foley's house. It did notdo any damage. Foley testified that James Miles was in acar which came by shortly before the device was thrown,and that it was a red and white Chevrolet In hisstatement given to Company Attorney Brown, he statedthat it was dark and he could not identify either man inthe car that came by. It was established by official recordsthat it was dark at the hour the incident occurred Foleylater stated that he knew it was Miles because he heardhim talking and recognized his voice4.The CharlesterStrong- Frank MooreincidentsCharlester Strong and Frank Moore, both negroes,worked at the plant during the strike. They did not gothrough any of the regular gates in getting to and fromwork, but left the premises near a bridge and went up to aroad where Strong's wife picked them up in Strong's car.On one occasion when they came up towards the road,they observed a group of men coming toward them,amongwhom they recognized Frank Smith, FloyShepherd, and Charley Robertson. They ran and the menpursued them for a distance but ceased pursuit after awhile.Moore also testified to a conversation with GeneralGlover in which the latter asked him if he was going backtowork and, on receiving a noncommittal reply, said hewould tell the men if he didMoore further related an incident at a bar one eveninginwhich he was accosted by Bennie Jones and HermanGoldsmith and Jones threatened him if he continued towork5Contentions of the partiesThe General Counsel points out that Leon Brown wasnot disciplined by the Company for firing his pistoltoward the strikers and contends that a striker should notbe penalized when a nonstriker who commits a moreserious offense is not; the General Counsel also arguesthat the Company condoned whatever misconduct the ninestrikers named in the company answer may have engagedinby the fact it assisted them to secure employment byBrown & Root Co. During the course of the hearing, theGeneral Counsel repeatedly asked if the Company wascontending that any strikers other than the nine to whosereinstatement the Company objected in its answer shouldalso be denied reinstatement so that he would know if heINC.385needed to prepare and present rebuttal thereto butreceived the ambiguous reply that the Company had notdetermined whom it might add until it studied the matterfurtherand the specific reply with regard to J CBradshaw and Floy Shepherd that the Company was notcontending that their presence (if established) at or nearthe gate at the time of the July 14 shooting incidentbarred their reinstatement The Company did not apprisethe General Counsel and the Charging Party prior to theclose of the hearing that it wished to make any additionstotheninestrikersitnamed as disqualified forreinstatement in its answer nor did it seek to amend itsanswer to include any added names.In view of the failure of the Company to so apprise theGeneral Counsel and Charging Party or to amend itsanswer, it is my ruling that the disqualification issue as toany employees other than the nine named in theCompany's answer was neither raised nor fully litigatedbefore him and, therefore, he shall not consider evidenceas to other than the nine on this issue.6Mack BowieThe sole evidence relating to Mack Bowie concerns hisremarks to Lou Joffrion I find that all Bowie did was toconvey his personal concern over Joffrion's welfare andthat he would seek to soothe any hostility aroused againstJoffrion over his work at the plant and get the wordaround as to the reasons therefor I find this evidenceinsufficient to support a finding of Bowie's disqualificationfor reinstatement7.R B. ChreeneThe sole evidence relating to Chreene is his physicalpresence near the plant gate at the time ofthe July 14shooting incidentIfind this evidence insufficient tosupport a finding of disqualification for reinstatement.8.Ogilivia GayfieldThe only evidence re Gayfield establishes Gayfield'sphysical presence near the plant gate on July 14 and thathe sought to talk to Leon Brown at his home later thatevening. I find this evidence insufficient to support afinding of disqualification for reinstatement9Harvey HarpsThe only evidence about Harps was the establishmentof his presence as a passenger in a car whose back outinto the lane outside the Bringhurst gate on July 14causedPhillips'car to stop. I find this evidenceinsufficient to support a finding of disqualification forreinstatement.10. James HarrisThe sole evidence relating to James Harris establishesthat he accompanied Mack Bowie to Lou Joffrion's houseon July 17 and was present during at least part of theconversation. I find this evidence insufficient to support afinding of disqualification for reinstatement. 386DECISIONSOF NATIONALLABOR RELATIONS BOARD11.Robert HillThe sole evidence relating to Robert Hill establishes hispresence as a picket at the gate at the time the July 14shooting incident occurred I find this evidence insufficientto support a finding of disqualification for reinstatement12. James GrayInasmuch as I denied the Charging Party's motion toamend the schedule attached to the complaint to addJames Gray's name to it, it is unnecessary to consider thedisqualification issue with regard to himWere it to begiven consideration, I would find that the only evidencerelating to James Gray established his presence in thevicinity of the Bringhurst gate at the time of the July 14shooting incident and that such evidence is insufficient tosupport a finding of disqualification for reinstatement.13.Odis LewisThe evidence establishes that Odis Lewis was the driverof the car whose backup to turn in the lane leadingtoward the main road outside the Bringhurst gate causedthe Phillips' car to stop and that Odis Lewis got out of hiscar, inspected its rear, walked back and looked in atPhillips and subsequently went back to his car and droveoff I find that this evidence is insufficient to support afinding of disqualification for reinstatement.14. Frank SmithThe evidence establishes that Frank Smith committedtwo acts of violence, striking Leon Brown on July 14 andflicking a lighted cigarette against the head of ClarionHightower on July 15, that he abused and threatened bothBrown and Hightower; that he followed Foley's car awayfrom the plant and chased Charlester Strong and FrankMoore when they left the plant premises through a backexitWhile the latter two incidents are not sufficientgrounds to support a finding of disqualification fromreinstatement, I find that the first two incidents describedare and, on the basis thereof, further finds that FrankSmith is disqualified from reinstatement by virtue of hisperformance thereof There remains the contentions of theGeneral Counsel and Charging Party that Smith shouldnot be penalized because Leon Brown was not penalizedby the Company for his subsequent conduct of firing hispistol back toward Smith and the strikers and because theCompany was instrumental in securing employment forSmith with Brown & Root CoIfind that both these contentions lack merit, while theCompany did condone Leon Brown's conduct and onlypicked certain persons from among the number known toitto be present outside the Bringhurst gate on July 14 asstrikerswhose reinstatement was opposed (specificallyexcluding Shepherd and Bradshaw) and was instrumentalinsecuring employment for Smith and the other ninenamed above at Brown & Root Co., neither act may beconstrued as a waiver in the absence of express statementthereofof its right to seek to bar Smith fromreemployment for his commission of the serious acts ofviolence set out heretofore.CONCLUSIONS OF LAWIThe Company is an employer engaged in commerceand the Union is a labor organization within the meaningof Section 2(2), (5), (6), and (7) of the Act2.All production and maintenance employees, includingtruckdrivers, employed at the Company's Houston, Texasplant, but excluding all office clerical employees, guards,watchmen and supervisors, as defined in the Act,constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 of the Act.3.On and at all times since the date of its certificationby the Board - July 23, 1965 - the Union has been theexclusivecollective-bargainingrepresentativeoftheCompany's employees in the unit just described4By its April 14, 1966, promulgation of, andsubsequent insistence upon, contract provisions whichwould preclude the Union from performing its duty tofairlyand equally and in a nondiscriminatory mannerrepresent the Company's employees in the unit heretoforedescribed and expose it to legal liabilities, its June 1966poll of its employees' desires with regard to a proposedchange in the shift assignment system at the plant and itssubsequent change in the shift starting times of itsemployees and their shift assignments without prior noticeto or consultation with the Union, its threats addressed toits employees on February I I to discharge any employeeswho engaged in a strike, on March 15 that it was notgoing to tolerate a union in the plant, in May thatemployee support of the Union and its objectives wasdetrimentally affecting the employees, inMay that theemployees'work schedules would be lowered by theCompany if the Union secured a contract and that theCompany would replace any strikers immediately and giveany good jobs vacated by them to nonstrikers, in Maythat the Company was not going to tolerate unionrepresentation of its employees or the institution of unionstandards at the plant and would cease operations beforepermitting either, its May threat that the Union was nevergoing to get a contract, and its July threat that the Unionwas never going to get a contract and the Company wouldcease operations before it would sign a contract with theUnion, its July 13, 1966, discharge of employees who wenton strike on July 12, 1966, its refusal on September 9,1966,and thereafter to reinstate the strikers to theirformer jobs as a group on their unconditional applicationtherefor and solicitation of individual strikers to returnthereafter, and its failure and refusal generally to bargaincollectively in good faith with the Union subsequent toFebruary 3, 1966, over the wages, hours, and workingconditions of its employees in the unit set out above, theCompany caused and prolonged the strike of July 12,1966, called in protest of its unfair labor practices andviolated Section 8(a)(5), (3), and (1) of the Act5By his misconduct connected with the strike, FrankSmith is disqualified for reinstatement to employmentwith the Company under the terms of a Board Order6The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the ActTHE REMEDYHaving found that the Company has engaged in unfairlabor practices, I recommend that an Order issue directingtheCompany to cease and desist therefrom and takeaffirmative action designed to effectuate the policies of theAct, including posting of appropriate notices, bargainingwith the Union at its request, and restoration of its shift SOUTHWESTERN PIPE, INC.387hours and shift assignment system to that which existedprior to the June 1966 changeSince I have also found that the strike was caused andprolonged by the Company's unfair labor practices andthe strikers, therefore, were unfair labor practice strikers,he recommends that the Company be directed to offer thestrikers who have not yet been returned to their former orsubstantiallyequivalentjobswiththeCompanyreinstatementthereto,dismissingifnecessaryanyreplacements hired, and that the Company make themwhole for any loss of pay they may have suffered or maysuffer as a result of the Company's failure or refusal toreinstate them to such jobs with the Company from thedateoftheirunconditionalapplicationtherefor,September 9, 1966, to the date of their reinstatementBackpay shall be computed on a quarterly basis and shallinclude interest at 6 percent per annum, as provided in FW Woolworth Company,90NLRB 289 andIsisPlumbing & Heating Co.,138 NLRB 716As to strikers who have been reinstated to their formeror substantially equivalent jobs with the Company sincethedateof their unconditional application therefor,September 9, 1966, it shall be recommended that theCompany be directed to make them whole for any loss ofpay they may have suffered as a result of the Company'sfailure or refusal to reinstate them to such jobs on theirSeptember 9, 1966, unconditional application thereforfrom September 9, 1966, to the date of their reinstatementto their former or substantially equivalent job with theCompanyRECOMMENDED ORDERThe Respondent, Southwestern Pipe, Inc., Houston,Texas, its officers, agents, successors, and assigns, shall1.Cease and desist from-(a)Threatening its employeeswithdischarge forparticipating in any strike.(b)Threateningitsemployeeswithpermanentreplacement and promotion of nonstrikers to jobs vacatedby employees striking to remedy unfair labor practicescommitted by the Company(c)Threatening its employees with plant closure beforedealing with the Union with regard to the wages, hours,and working conditions of its employees or acceptingunion standards in the plant or executing a contract withthe Union(d) Threatening its employees with loss ofearnings andreduced work schedules because of their support of theUnion and its objectives.(e)Threatening its employees that the Union wouldnever get a contract(f)Refusing to bargain collectivelywithUnitedSteelworkers of America, AFL-CIO, as the exclusiverepresentativeof all its productionandmaintenanceemployees,includingtruckdrivers,employedatitsHouston, Texas, plant, excluding office clerical employees,guards, watchmen and supervisors as defined in the Act,with regard to the wages, hours and working conditions ofsuch employees(g)Changing the wages, hours, working conditions orother terms of employment of its employees in the unit setout above without notifying the United Steelworkers ofAmerica,AFL-CIO, and giving it an opportunity tobargain collectively about such proposed changes(h)Discouraging membership in or activities on behalfofUnitedSteelworkersofAmerica,AFL-CIO, byterminating or refusing to reinstate employees because oftheir unionor strike activities(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their Section 7rightsundertheActorinanyothermannerdiscriminatingin regard to their hire,tenure orany termor condition of employment2.Take the following affirmative action which willeffectuate the policies of the Act(a)Upon request, bargain collectively in good faith withUnitedSteelworkersofAmerica,AFL-CIO, as theexclusive representative of the employeesintheunitheretofore described.(b)Restore shift hours and the shift assignment systemin effect prior to the June 1966 change therein.(c)Offer immediate and full reinstatement to theirformer or substantially equivalent employment with theCompany to all strikers named on attached "AppendixA" who have not heretofore been restored thereto andmake each of them whole for any loss of earnings theymay have suffered or suffer by the Company's September9, 1966, refusal of their unconditional application thereforfrom September 9, 1966, to the date of their reinstatementin the mannerset forth in the Remedy section of thisDecision(d)Make whole all strikers named on attached"Appendix A" who have heretofore been restored to theirformer or substantially equivalent jobs with the Companyfor any loss of earnings they may have suffered by theCompany'sSeptember9,1966,refusaloftheirunconditionalapplication therefor from September 9,1966, to the date of such reinstatementin the manner setforth in the Remedy section of this Decision.(e)Notify any of the strikers affected by (c) above ifpresently serving in the Armed Forces of the UnitedStates of their right to full reinstatement to their formeror substantially equivalent jobs with the Company uponapplication in accordance with the Selective Service Actand the Universal Military Training and Service Act, asamended, after discharge from the Armed Forces(f)Preserve, and upon request make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records and reports, and all otherrecords necessary to analyze and determine the amountsof backpay due(g)Post at its Houston, Texas, plant copies of theattached notice marked "Appendix B " ' Copies of thenotice, on forms furnished by theRegionalDirector forRegion 23, immediately on receipt thereof shall be signedby an authorized representative of the Company, postedby it and maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Company to insurethat said notices are not altered, defaced, or covered byany other material.(h)Notify the Regional Director for Region 23, inwriting,within20 days from the Receipt of thisRecommended Order, what steps it has taken to complytherewith '3"In the event this Recommended Order is adoptedby theBoard, thewords"aDecision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent theBoard'sOrder is enforced by a decree of a United States Courtof Appeals, the words "a Decree of the United States Court of AppealsEnforcing an Order"shall be substituted for the words"a Decision andOrder "-"In the event this Recommended Order is adopted by the Board, this 388DECISIONSOF NATIONALLABOR RELATIONS BOARDAPPENDIX AJohn L GladneyAlvin ColeLislie LRostenHoward FlowersElmo YorkBobby MichaelsonErnest BoydGeneral GloverJC. LewisJessieWalkerSidney BenjaminWillie AdamJohnnie FordCleven FlowerMatthew DredBobby G WarnerJohnny LuccheseBenny Ray JonesRobert Lee GrayFrederick FlowersHerman GoldsmithMichael HarringtonBennieJJohnsonJoseph CretainAmos BrownRobert HillAllen PlacideJC BradshawEdward JohnsonMelvin YarbroughThomas AllennAlbert ButlerJoseph A LemonAlbert BrownPaul WycliffAnderson RossWillie J. TostonW H JohnsonArthur ReederJames DeshoneErnestWacoffThomas SledgeClarence MyersHylie Drain, JrOdis DolphusSherman NedFreddie GipsonClarence WilliamsJoe HaileyJames HemphillJeff FordHenry DavisRobert PendletonR B. ChreenePearl L MooreCharles AshleyJefferson HallEdgarRobert JonesWillie BullardBen HudsonLeroy MylesPeter MitchellCurtis L JerryBobby R StrangeElijahOwensWillie EvansJames MilesRobert ClayJoshua MitchellHarvey L HarpsJames BabineauxElmo ClarkJerry TalleyJames KinseyArthur WilliamsMose McDanielAlbert GriffinPerry TylerCharles BuchannanLeroy KingMilton MarshRobert TisbySpencer L GunnHerbert McDanielsCharlie B RobinsonJames HarrisGeorge Gay FieldEllue LivingstonCornealus WilliamsLoyal EwingHosey MoselyJohnnie BlanchardJC GermanyRandolph StewartJoe BarnsOdis LewisHarry GreenwoodO W SoutherlandWilford SkinnerWillie Ed PriceHenry MylesWill RogersMack R BowieLouisBundageErwin DonahoeRuffin PringleMack Hanna, JrWillis DarnellFloy ShepherdLea DavisSammy L KraftBill JohnsonJerry SkeltonRuben MosesRoseAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the RecommendedOrder of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that-After a trial in which all sides had the chance to giveevidence, the National Labor Relations Board found thatwe, Southwestern Pipe, Inc , violated the National LaborRelations Act and order us to post this notice telling ouremployees what we have been ordered to do, and not todo, in the futureThe Board has ordered us to tell you that we willnotThreaten you with discharge for participating in anystrike;Threatenyouwithpermanentreplacementandpromotion of nonstrikers into your jobs if you strike inprotest of our unfair labor practices,Threaten to close the plant before dealing with theUnited Steelworkers of America,AFL-CIO,the Unionyou chose to represent you in dealing with us aboutyour wages,hours and working conditions or acceptingunion standards or signing a union contract,Threaten you with loss of earnings or reduced workschedules because you support the Union and the thingsit is trying to get into a contract with us,Make any changes in your wage rates, hours or workingconditions without first notifying the Union of what wewant to do and discussing it with the Union,Refuse to bargain in good faith with the Union aboutyour wages,rates of pay, hours and working conditions,Fire you or refuse to reinstate you or discriminateagainst you because you support the Union and what ittries to do and get for you;In any other illegal way try to affect your right todecide for yourself whether to support or not to supportthe Union or to strike or not to strikeThe Board has ordered us to tell you that wewillBargain with the Union at its request about your wages,rates of pay,hours and working conditions;Restore the shift hours to what they were before wechanged them in June of 1966;Restore you back to the fixed shifts you had before weput you on rotating shifts in June of 1966,Reinstate to your old job or one like it all of younamed on the attached"Appendix A"who went onstrike in July of 1966 because of our refusal to bargainwith the Union in good faith and other unfair laborpractices,Pay all of you who went on strike in July of 1966 forany wage losses you suffered between the date youoffered to come back to work, September 9, 1966, andthe date you are or were reinstated to your old job orone close to it, with 6 percent interest on the amount ofbackpay due to you.We will do the things the Board has ordered us to do andnot do the things the Board has ordered us not to do, asset out aboveprovision shall be modified to read"Notify thesaid Regional Director, inSOUTHWESTERN PIPE,writing,within10 days from the date ofthisOrder,what stepstheINC.Respondent has taken to comply herewith"(Employer) SOUTHWESTERN PIPE, INC.389DatedByafter discharge from the Armed Forces(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other materialNoteNotify any of the employees referred to above ifIf employees have any question concerning this noticepresently serving in the Armed Forces of the Unitedor compliance with its provisions, they may communicateStates of their right to full reinstatement upon applicationdirectlywith the Board's Regional Office, 6617 Federalinaccordancewith the Selective Service Act and theOffice Building, 515 Rusk Avenue, Houston, Texas 77002,Universal Military Training and Service Act, as amended,Telephone 228-4296